Exhibit 10.1
 
AMALGAMATION AGREEMENT
 
THIS AMALGAMATION AGREEMENT is made as of the 1 day of September, 2016 (the
“Agreement”).
 
AMONG:
 
EMERGEIT INC., a corporation incorporated under the laws of the Province of
Ontario, with its registered office at 3350 Fairview Street, Suite 3-232,
Burlington, Ontario, Canada, L7N 3L5 (“EmergeIT”);
 
- AND –
 
2534845 ONTARIO INC., a corporation incorporated under the laws of the Province
of Ontario, with its registered office at 3350 Fairview Street, Suite 3-232,
Burlington, Ontario, Canada, L7N 3L5 (“Exchangeco”);
 
- AND –
 
PAID INC., a corporation incorporated under the laws of the State of Delaware,
with its registered office at 200 Friberg Parkway, Westborough, Massachusetts,
01581 (“Paid”);
 
- AND –
 
2534841 ONTARIO INC., a corporation incorporated under the laws of the Province
of Ontario, with its registered office at 3350 Fairview Street, Suite 3-232,
Burlington, Ontario, Canada, L7N 3L5 (“Callco”);
 
WHEREAS EmergeIT was incorporated pursuant to the provisions of the Business
Corporations Act (Ontario) (the “Act”) by Certificate and Articles of
Incorporation dated April 15, 2008, and its authorized capital consists of an
unlimited number of Class A special shares, an unlimited number of Class B
special shares, an unlimited number of Class C special shares, an unlimited
number of Class A common shares, and an unlimited number of Class B common
shares, of which 7,000 Class A common shares and 3,137 Class B common shares
have been issued and are currently outstanding;
 
AND WHEREAS Paid was incorporated pursuant to the provisions of the Delaware
Code by Certificate and Articles of Incorporation dated August 9, 1995, as
amended, and its authorized capital currently consists of 11,000,000 common
shares, of which 10,989,608 common shares have been issued and are currently
outstanding;
 
AND WHEREAS Exchangeco was incorporated pursuant to the provisions of the Act by
Certificate and Articles of Incorporation dated August 31, 2016, and its
authorized capital consists of an unlimited number of common shares, of which
100 common shares have been issued and are currently outstanding, and an
unlimited number of preferred shares;
 
AND WHEREAS Callco was incorporated pursuant to the provisions of the Act by
Certificate and Articles of Incorporation dated August 31, 2016, and its
authorized capital consists of an unlimited number of common shares, of which
100 common shares have been issued and are currently outstanding;
 
 
-1-

--------------------------------------------------------------------------------

 
 
AND WHEREAS this Agreement contemplates and describes a business combination of
EmergeIT and Paid, summarized as follows:
 
·
the business combination will be implemented under the provisions of the Act by
way of an amalgamation;

 
·
to implement this amalgamation, Paid will incorporate under the Act (i) a wholly
owned Canadian subsidiary (Callco) the shares of which are held by Paid and (ii)
a separate Canadian subsidiary (Exchangeco) the shares of which are held by
Callco;

 
·
Exchangeco will amalgamate with EmergeIT and continue as an amalgamated company
under the name ShipTime Canada Inc. (and referred to herein as ShipTime or
Amalco);

 
·
Paid will also cause its name to be changed to ShipTime US Inc. and cause
certain amendments to be made to its charter to provide for the issuance of the
shares of common stock and preferred stock to the holders of exchangeable
preferred shares of Amalco;

 
·
the shareholders of EmergeIT will receive on the effective date of such
amalgamation exchangeable preferred shares of Amalco, which securities are in
turn exchangeable by their holders for shares of common stock and preferred
stock of Paid, or (if they elect to dissent in accordance with the provisions of
the Act) exercise their right to dissent and receive the fair value for their
shares of EmergeIT, such preferred stock of Paid being pure preferred stock as
defined in Section 1504(a)(4) of the United States Internal Revenue Code;

 
·
Paid will enter into a support agreement with Amalco covenanting and agreeing to
ensure that sufficient shares of common stock and preferred stock of Paid are
available, as and when required, to support the right of the holders of
exchangeable preferred shares of Amalco to receive such securities on the
exercise of their exchange rights;

 
·
Callco will be permitted to require the exchange of exchangeable preferred
shares of Amalco for shares of Paid, in specified circumstances, by exercising a
call option to purchase their exchangeable preferred shares in exchange for
securities of Paid;

 
·
certain agreements will be entered into among the principal shareholders of Paid
and EmergeIT to provide for the appointment of nominees to the board of
directors of each of Paid and to provide for certain restrictions on the
business of Paid and ShipTime until the exchange rights of the holders of the
Amalco exchangeable preferred shares have been fully exercised; and

 
·
when the exchange rights of the former EmergeIT shareholders have been fully
exercised, and assuming no adjustments under the provisions of this Agreement
providing for indemnification in certain circumstances described below, the
shareholders of EmergeIT would own approximately 79.5% of the issued and
outstanding voting securities of Paid, based on the current number of issued and
outstanding securities of Paid, with the remaining shares of Paid being held by
its current stockholders.

 
AND WHEREAS the parties to this Agreement, having made full disclosure each to
the others, of all their respective assets and liabilities, have determined that
it is desirable that the amalgamation of EmergeIT and Exchangeco should be
effected and, acting under the authority contained in the Act, have agreed to
amalgamate and continue as one corporation upon the terms and conditions set out
in this Agreement.
 
THEREFORE, in consideration of the foregoing, the representations, warranties,
covenants and agreements contained in this Agreement, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged by each party hereto, the parties hereto agree as follows:
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE 1
GENERAL
 
1.1  
Defined Terms

 
Capitalized terms used in this Agreement (including the recitals) and not
otherwise defined shall have the meanings ascribed to such terms in Schedule
“A”.
 
1.2  
Amalgamation

 
(a) The parties hereto agree to effect the combination of an amalgamation among
EmergeIT and Exchangeco under the provisions of the Act, effective on or about
August 31, 2016 (the actual date of such amalgamation, as evidenced by the
filing and issuance of a certificate of amalgamation under the Act, being the
“Effective Date”).
 
(b) In furtherance of the completion of this Transaction on the Effective Date,
(i) EmergeIT prepared and mailed as of July 25, 2016 a notice of meeting and
form of proxy in compliance with applicable corporate and securities laws to the
EmergeIT Shareholders, together with a draft copy of this Agreement;
(ii) EmergeIT has called and held the EmergeIT shareholders meeting on August 5,
2016 for the purpose of approving the amalgamation resolution (the “Amalgamation
Resolution”) which resolution has been approved; and (iii) Callco, as the sole
shareholder of Exchangeco, has approved the Amalgamation Resolution.
 
(c) Upon the satisfaction of the conditions precedent contained in this
Agreement, including without limitation the receipt and approval of any
shareholder consents and approvals required by Paid, and the completion of all
regulatory filings required to be made on behalf of Paid in connection with the
completion of the transactions contemplated hereby, EmergeIT and Exchangeco
shall jointly complete and file Articles of Amalgamation, in duplicate,
substantially in the form set forth in Schedule “B” hereto (with such
modifications thereto as are mutually agreed by Paid and EmergeIT prior to the
Effective Date), with the Director appointed under the Act, giving effect to the
amalgamation of EmergeIT and Exchangeco upon and subject to the terms of this
Agreement.
 
(d) Upon the issue of a Certificate of Amalgamation giving effect to the
amalgamation:
 
(i) EmergeIT and Exchangeco shall be amalgamated and shall continue as one
corporation (hereinafter referred to as “Amalco”) effective as of the Effective
Date under the terms and conditions prescribed in this Agreement;
 
(ii) Amalco shall possess all the property, rights, privileges and franchises
and be subject to all the liabilities, including civil, criminal and
quasi-criminal, and all the contracts, liabilities and debts of each of EmergeIT
and Exchangeco;
 
(iii) a conviction against, or ruling, order or judgment in favour of or against
EmergeIT or Exchangeco may be enforced by or against Amalco;
 
(iv) the Articles of Amalgamation of Amalco shall be deemed to be the articles
of incorporation of Amalco and the Certificate of Amalgamation shall be deemed
to be the certificate of incorporation of Amalco; and
 
(v) Amalco shall be deemed to be the party plaintiff or the party defendant, as
the case may be, in any civil action commenced by or against EmergeIT or
Exchangeco, before the Amalgamation has become effective.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(e) The name of Amalco shall be ShipTime Canada Inc., or such other name
determined by EmergeIT in its discretion on or prior to the Effective Date,
failing which Amalco shall have the numbered company name issued and assigned by
the Director under the Act.
 
(f) The registered office of Amalco shall be at 3350 Fairview Street, Suite
3-232, Burlington, Ontario, Canada, L7N 3L5.
 
(g) There shall be no restrictions on the business that Amalco may carry on or
on the powers Amalco may exercise.  The articles of amalgamation of Amalco will
contain customary share transfer restrictions requiring the consent of the board
of directors of Amalco to any transfer of securities in addition to any other
consent or approval required under applicable laws.
 
(h) The by-laws of Amalco shall be the same as the existing by-laws of EmergeIT.
A copy of the proposed by-laws of Amalco may be examined at the following
address: 3350 Fairview Street, Suite 3-232, Burlington, Ontario, Canada, L7N
3L5.
 
(i) The board of directors of Amalco shall consist of a minimum of one (1)
director and a maximum of ten (10) directors, until changed in accordance with
the Act, with the initial number of directors of Amalco being fixed at three (3)
person(s) and with the first directors of Amalco being:
 
Name
Resident Canadian
Allan Pratt
Yes
W. Austin Lewis, IV
No
Laurie Bradley
No

 
(j) The first directors shall hold office until the first annual meeting of the
shareholders of Amalco, or until their successors are elected or appointed in
accordance with the by-laws of Amalco and the Act.  The subsequent directors
shall be elected each year thereafter by ordinary resolution at either an annual
meeting of the shareholders or a special meeting of the shareholders by a
majority of the votes cast at such meeting.  The directors shall manage or
supervise the management of the business and affairs of Amalco, subject to the
provisions of the Act.
 
(k) The executive officers of Amalco upon completion of the Amalgamation shall
be:
 
Allan Pratt
President
Allan Pratt
Chief Executive Officer
W. Austin Lewis, IV
Chief Financial Officer



 
(l) Amalco shall be authorized to issue an unlimited number of common shares,
and an unlimited number of exchangeable preferred shares issuable in series (the
“Exchangeable Shares”) having the rights, privileges, restrictions and
obligations set out in the Articles of Amalgamation.
 
(m) On or prior to the Effective Date, Paid shall enter into a support agreement
with Amalco (the “Support Agreement”) pursuant to which Paid will agree to
ensure that Amalco maintains enough cash on hand to pay dividends on its shares
equal to the dividends that Paid will pay on its own shares, that there are
sufficient duly authorized shares that have been reserved for issuance by Paid
upon exercise of Callco’s call option, or a retraction, redemption, liquidation
or dissolution of Amalco, and that the economic equivalence of Amalco’s and
Paid’s Shares is maintained.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(n) On or prior to the Effective Date, Paid/Callco shall enter into an exchange
and call rights agreement with Amalco on behalf of each of the former EmergeIT
Shareholders, providing for the exchange of the Exchangeable Shares for Paid
Shares (the “Exchange and Call Rights Agreement”).
 
(o) On or prior to the Effective Date, Paid shall enter into a sole shareholder
declaration with respect to Amalco providing for such terms with respect to the
conduct of the business operations of Callco and the approval of fundamental
changes in its business and operations as are mutually agreed between Paid and
EmergeIT.
 
(p) The amalgamation will be effected on the following basis, with adjustments
thereto as the boards of directors of EmergeIT and PAID may permit or require
prior to the Effective Date:
 
(i) Each one (1) Class A common share of EmergeIT shall be exchanged for 1
Exchangeable Share (which shares are exchangeable for 480 shares of common stock
and 3,344 shares of preferred stock of Paid);
 
(ii) Each one (1) Class B common share of EmergeIT shall be exchanged for 1
Exchangeable Share (which shares are exchangeable for 480 shares of common stock
and 3,344 shares of preferred stock of Paid);
 
(iii) Each one (1) common share of Exchangeco shall be exchanged for 1 common
share of Amalco; and
 
(iv) The result of the foregoing will be the share issuances set forth in
Schedule “C”, such that following completion of the amalgamation, on the
Effective Date, there will be:
 
(A) 10,989,600 shares of common stock of PAID Inc. issued and outstanding;
 
(B) 5,500,000 shares of common stock of Paid and 38,250,000 shares of preferred
stock of PAID Inc. authorized and reserved for issuance on the exercise of the
exchange rights attaching to the Exchangeable Shares;
 
(C) 100 common shares of Amalco, all of which are owned by Callco;
 
(D) 11,437 Exchangeable Shares of Amalco issued and outstanding, all of which
shares are issued to the former shareholders of EmergeIT, and which shares are
exchangeable for 5,500,000 shares of common stock of Paid and 38,250,000 shares
of preferred stock of Paid;
 
(E) Certificates representing 5,500,000 shares of common stock allocable to the
shareholders of Amalco on the exercise of the exchange rights attaching to their
Exchangeable Shares will be deposited into escrow with an escrow agent in
accordance with the provisions of Article 9 to be issued or cancelled in
connection with the satisfaction of the indemnification obligations of EmergeIT
thereunder; and
 
(F) 5,500,000 additional shares of common stock of Paid shall be allotted and
reserved for issuance if, as or when required under this Agreement and a duly
executed and irrevocable direction with respect to the issuance of all or such
portion of such securities as is required under this Agreement shall be
deposited into escrow with an escrow agent in accordance with the provisions of
Article 9 to be issued or cancelled in connection with the satisfaction of the
indemnification obligations of Paid, Callco and Exchangeco.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(v) The shares of common stock and preferred stock issuable to EmergeIT
under  (iv)(B) above shall be increased or decreased, as the case may be, to
reflect the adjustments (if any) required as a result of the determination of
the Net Working Capital Amount of each of EmergeIT and PAID  as described in
Schedule “C”.
 
(q) Amalco shall add to the stated capital maintained in respect of the common
shares and the preferred shares an amount equal to the aggregate paid-up capital
for purposes of the Income Tax Act (Canada) of the EmergeIT Shares and the
Exchangeco Shares, as the case may be, immediately prior to the amalgamation
(less the paid-up capital of any EmergeIT Shares held by Dissenting EmergeIT
Shareholders who do not exchange their EmergeIT Shares for Amalco Shares on the
amalgamation).
 
(r) No fractional Amalco Shares shall be issued to holders of EmergeIT Shares or
Exchangeco Shares; in lieu of any fractional entitlement, the number of Amalco
Shares to be issued to each holder of EmergeIT Shares or Exchangeco Shares shall
be rounded down to the next lesser whole number of Amalco Shares.
 
(s) At the Effective Date:
 
(i) subject to subsection 1.2(r) the registered holders of EmergeIT common
shares shall become the registered holders of the Amalco Exchangeable Shares to
which they are entitled, calculated in accordance with the provisions hereof,
and the holders of share certificates representing such EmergeIT Shares may
surrender such certificates to Amalco or to its transfer agent or other
designated depositary and, upon such surrender, shall be entitled to receive
and, as soon as reasonably practicable and in any event within ten (10) business
days following the Effective Date shall receive, share certificates representing
the number of Amalco Exchangeable Shares to which they are so entitled, provided
that certificates being delivered to holders resident in Canada shall bear on
the face thereof the following legend:
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) THE DATE OF THE CORRESPONDING SHARE CERTIFICATE, AND (II) THE DATE
THE ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR STATE
SECURITIES LAWS.  THE HOLDER HEREOF AGREES FOR THE BENEFIT OF SHIPTIME CANADA
INC. AND ANY SUCCESSOR ENTITY (THE “CORPORATION”) THAT SUCH SECURITIES MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, ONLY AFTER PROVIDING A LEGAL OPINION
SATISFACTORY TO THE CORPORATION, ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATIONS UNDER THE U.S.
SECURITIES ACT, (C) INSIDE THE UNITED STATES PURSUANT TO EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER OR
(D) INSIDE THE UNITED STATES PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION;


 
-6-

--------------------------------------------------------------------------------

 
 
(ii) each EmergeIT Shareholder shall become the registered holder of the Amalco
Exchangeable Shares to which it is entitled, calculated in accordance with the
provisions hereof, and shall be entitled to receive a share certificate
representing the number of Amalco Exchangeable Shares to which it is entitled,
calculated in accordance with the provisions hereof; and
 
(iii) each EmergeIT Shareholder who is not a resident of Canada may elect, at
its option, to directly receive instead of Exchangeable Shares the number of
shares of common stock and preferred stock of Paid they would be entitled to
receive, on an as if converted basis, if they were the holder of and had already
exercised their exchange rights with respect to the Exchangeable Shares
allocable to such holder under this Agreement.
 
(t) Each EmergeIT Share held by an EmergeIT Dissenting Shareholder shall be
deemed to be transferred by the holder thereof, without any further act or
formality on its part, free and clear of all liens, claims and encumbrances, to
Amalco, and Amalco shall thereupon be obliged to pay the amount therefor
determined and payable in accordance with Article 2 hereof, and the name of such
holder shall be removed from the securities register of Amalco as a former
holder of EmergeIT Shares, and their right to obtain Exchangeable Shares shall
be extinguished.
 
(u) If an EmergeIT Dissenting Shareholder fails to perfect or effectively
withdraws its claim under the Act or forfeits its right to make a claim under
the Act or if its rights as an EmergeIT Shareholder are otherwise reinstated
such holder’s EmergeIT Shares shall thereupon be deemed to have been converted
as of the Effective Date as prescribed by subsection 1.2(s)(i) or 1.2(s)(ii) as
the case may be.
 
(v) Subject to the provisions of the Act, the following provisions shall apply
to Amalco:
 
(i) Without in any way restricting the powers conferred upon Amalco or its board
of directors by the Act, as now enacted or as the same may from time to time be
amended, re-enacted or replaced, the board of directors of Amalco may from time
to time, without authorization of the shareholders, in such amounts and on such
terms as it deemed expedient:
 
(A) borrow money upon the credit of Amalco;
 
(B) issue, re-issue, sell or pledge debt obligations of Amalco;
 
(C) subject to the provisions of the Act, as now enacted or as the same may from
time to time be amended, re-enacted or replaced, give a guarantee on behalf of
Amalco to secure performance of an obligation of any person; and
 
(D) mortgage, hypothecate, pledge or otherwise create a security interest in all
or any property of Amalco owned or subsequently acquired, to secure any
obligation of Amalco.
 
(ii) The board of directors may from time to time delegate to a director, a
committee of the directors or an officer of Amalco any or all of the powers
conferred on the board as set out above, to such extent and in such manner as
the board shall determine at the time of such delegation.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(w) Outstanding Exchange Options:
 
No options having been granted, and no options being currently issued and
outstanding to acquire any securities in the capital of either of EmergeIT or
Exchangeco, other than as set forth in (x) below, no further action, step or
proceeding is required to provide for any cancellation, exchange or transfer of
options to acquire securities of any of such companies.
 
(x) Issuance of Replacement Warrants and other Contingent Securities:
 
Subject to the receipt of all necessary regulatory approvals at or immediately
following the Effective Date:
 
(i) The convertible debenture of EmergeIT in favour of Lewis Asset Management
Inc. in the principal amount of $400,000 will be converted for 720 Class B
common shares as set forth in Schedule “C”;
 
(ii) Each holder of unexercised EmergeIT Warrants will exchange such EmergeIT
Warrants for Replacement Warrants to acquire that number of Amalco Exchangeable
Shares set forth in Schedule “C” (the “Replacement Warrant Shares”);
 
(iii) Each Replacement Warrant issued to such holder in exchange for an EmergeIT
Warrant will have an exercise price and expiry set forth in Schedule “C”;
 
(iv) Other than the number and exercise price, which will be as specified above,
the terms and conditions of the Replacement Warrants will be identical to those
of the EmergeIT Warrants; and
 
(v) The board of directors of Amalco will approve the transfer of certain common
shares of EmergeIT from Allan Pratt, Barbara Pratt, and/or the Pratt Family
Trust as set forth in Schedule “C” immediately following the Effective Date to
satisfy certain obligations of the transferors to the transferees thereof and to
permit the issuance of Exchangeable Shares to such transferees.
 
(y) As a condition of these transactions, the board of directors of EmergeIT (i)
shall approve the amalgamation and authorize the entering into and execution of
this Agreement, and the performance of its provisions by EmergeIT; (ii) has
determined that the amalgamation is fair to the EmergeIT Shareholders and in the
best interests of EmergeIT and all of its shareholders; and (iii) unanimously
recommends that EmergeIT Shareholders vote in favour of the Amalgamation
Resolution, and execute and deliver the Transaction Agreements.
 
(z) As a condition to these transactions, Paid shall amend its charter to
provide for the creation and reservation for issuance as of the Effective Date
of the shares of common stock and preferred stock to be issued to the holders of
exchangeable preferred shares of Amalco on the exchange of such securities as
contemplated by this Agreement. As previously stated, such preferred stock of
Paid shall be pure preferred stock as defined in Section 1504(a)(4) of the
United States Internal Revenue Code. In the event of any conflict or
inconsistency between the provisions of Section 1504(a)(4) and the provisions of
this Agreement or the provisions of any other transaction agreement pertaining
to the Exchangeable Shares or the shares of common stock and preferred stock of
Paid issuable on the exchange of such securities, or the provisions of any of
the constating documents of Paid or Amalco, or in the event of any of such
provisions would cause or result in the characterization of any such securities
being anything other than “pure preferred stock” within the meaning of that
section, such provisions shall be and be deemed to have been amended as of the
Effective Date in such manner as the board of directors of Paid or EmergeIT as
the case may be determines to be necessary or advisable to avoid or eliminate
the characterization or treatment of the shares of preferred stock of Paid
issuable on the exercise of the Exchangeable Shares as being any type of
security other than pure preferred stock.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(aa) Each of EmergeIT, Paid, Exchangeco and Callco shall not, nor shall each of
their respective directors, officers, agents, advisors, or representatives,
prior to the Effective Date or the termination of this Agreement, whichever is
sooner, directly or indirectly solicit, initiate, negotiate, encourage, or
consider any inquiries or proposals from any Person who is not a party to this
Agreement relating to any transaction(s) involving:
 
(i) the sale of any of their respective business operations or all or
substantially all of their assets (other than in the ordinary course of
business);
 
(ii) their respective equity securities; or
 
(iii) any merger, consolidation, combination or similar transaction involving
any of the parties hereto.
 
(bb) This Agreement may be terminated and the Transaction may be abandoned at
any time prior to the Effective Date (notwithstanding the approval of the
Amalgamation Agreement, Amalgamation Resolution, or the Transaction by the
EmergeIT Shareholders or by Callco as the sole shareholder of Exchangeco):
 
(i) By mutual written agreement of the parties;
 
(ii) By either EmergeIT or Exchangeco if:
 
(A) the Effective Date shall not have occurred on or before October 31, 2016 or
such later date as the parties may agree in writing, except that the right to
terminate the Amalgamation Agreement under this provision shall not be available
to any party whose failure to perform or fulfill any of its obligations has been
the cause of, or resulted in, the failure of the Effective Date to occur by such
date;
 
(B) after the date of the Amalgamation Agreement, there shall be enacted or made
any applicable Law that makes consummation of the Transaction illegal or
otherwise prohibited or enjoins any party from consummating the Transaction;
 
(C) the Amalgamation Resolution shall have failed to receive the requisite vote
of the EmergeIT Shareholders for approval at the EmergeIT shareholders meeting
in accordance with applicable Laws;
 
(D) the holders of 25% or more of the securities of EmergeIT authorized to vote
on the Transaction have exercised their dissent rights under the Act with
respect to the Transaction; or
 
(E) the board of directors and stockholders of Paid do not approve the
completion of the transactions contemplated by this Agreement on terms and
conditions acceptable to emergeIT on or prior to October 15, 2016.
 
(cc) This Agreement may be amended or modified in such manner as the boards of
directors of Callco and Exchangeco may permit or require at any time prior to
the Effective Date, without the requirement or necessity of any further or other
shareholder approval, unless the board of directors of either Callco or
Exchangeco determines that such amendment or modification is material to the
business, assets, properties, liabilities or operations of Amalco.
 
 
-9-

--------------------------------------------------------------------------------

 
 
1.3  
Schedules

 
The following schedules are attached and form an integral part of this
Agreement:
 
a)  
Schedule A – Definitions

 
b)  
Schedule B – Prescribed Form of Articles of Amalgamation

 
c)  
Schedule C – Post-Closing Pro Forma Capitalization Table for Amalco and Net
Working Capital Amount Adjustment

 
d)  
Schedule D – Dissent Rights

 
e)  
Schedule E - Disclosure Schedule

 
f)  
Schedule F – Financial Statements of EmergeIT as of December 31, 2015

 
g)  
Schedule G – Form 10Q Quarterly Report for Paid as of March 31, 2016


 
-10-

--------------------------------------------------------------------------------

 

ARTICLE 2
DISSENT RIGHTS AND PROFESSIONAL ADVICE
 
2.1  
Dissent Rights.

 
Holders of EmergeIT Shares may exercise rights of dissent (“Dissent Rights”)
from the Amalgamation Resolution pursuant to and in the manner set forth under
the Act, provided the written objection to the Amalgamation Resolution must be
sent to EmergeIT by holders who wish to dissent and received by EmergeIT prior
to the EmergeIT Meeting or any date to which the Meeting may be postponed or
adjourned.
 
A summary of such Dissent Rights is set forth in Schedule “D”.  Shareholders
wishing to exercise such rights should obtain their own legal, financial and
professional advice with respect to such decision.
 
2.2  
Consequences of Exercise of Dissent Rights

 
Holders who exercise such rights of dissent and who are ultimately entitled to
be paid fair value for their EmergeIT Shares, which fair value shall be the fair
value of such shares as at the close of business on the day prior to the
EmergeIT Shareholders Meeting and who are paid an amount equal to such fair
value by or on behalf of Amalco shall cease to have any rights as shareholders
of the Corporation other than such rights as dissenting shareholders or former
shareholders as are set forth under the Act.
 
Holders who exercise such rights of dissent and who are ultimately not entitled,
for any reason, to be paid fair value for their EmergeIT Shares shall be deemed
to have participated in the amalgamation, as of the Effective Time, on the same
basis as a non-dissenting holder of EmergeIT Shares and shall be entitled to
receive only the consideration contemplated in subsection 1.2(s) hereof that
such holder would have received pursuant to the amalgamation if such holder had
not exercised Dissent Rights.
 
2.3  
Requirement for Strict Compliance and Independent Advice

 
Nothing in this Agreement affects or reduces in any way the requirement of any
holder of EmergeIT Shares who wishes to exercise Dissent Rights from strictly
complying with the provisions of the Act and holders of EmergeIT Shares wishing
to exercise such rights are obligated to do so.  Any shareholder wishing to
exercise such rights should consult with their own legal, financial and other
professional advisors on a timely basis prior to the date of the Meeting if they
wish to avail themselves of such rights.
 
2.4  
Tax and Other Financial Advice; Alternative Transaction Options

 
The Amalgamation contemplates the issuance to the shareholders of EmergeIT
exchangeable preferred shares of Amalco. Shareholder(s) who are not Canadian
residents within the meaning of the Income Tax Act (Canada) and who request the
ability to do so, may require the direct issuance by Paid of the shares of
common stock and preferred stock that such shareholder(s) would otherwise be
entitled to receive on the amalgamation if their exchangeable preferred shares
of Amalco were immediately exchanged for such shares of common stock and
preferred stock of Paid.
 
 
-11-

--------------------------------------------------------------------------------

 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF EMERGEIT
 
EmergeIT represents and warrants to all other parties hereto, that the
statements contained in this Article 3 are true and correct except as set forth
on the Disclosure Schedule (attached hereto as Schedule “E”) delivered to all
parties concurrently upon execution of this Agreement, and EmergeIT acknowledges
that the other parties are relying upon the representations and warranties in
connection with the amalgamation. For the purposes of this Article 3, unless the
context clearly requires otherwise, all references to EmergeIT shall include any
and all predecessors of EmergeIT.
 
3.1  
Authorized and Issued Capital

 
Set out in Schedule “E” is the authorized capital of EmergeIT together with a
list of registered owners of the EmergeIT Shares, including the holders of
certain contingent rights or claims with respect to such securities which rights
and claims are to be satisfied as of the Effective Date with no increase in the
aggregate number of exchangeIT shares issued and outstanding.   The
implementation of the amalgamation will not violate, contravene, breach or
offend against or result in any default under any Contract, charter or by-law
provision, Order, judgment, decree, license, permit or Law, to which EmergeIT is
a party or subject or by which EmergeIT is bound or affected.
 
3.2  
Capacity and Due Authorization

 
EmergeIT has all necessary power and capacity to execute and deliver this
Agreement, and all other agreements and instruments to be executed by it as
contemplated by this Agreement, and to enter into and implement the amalgamation
and to perform its obligations hereunder.
 
3.3  
No Other Agreements

 
Except as disclosed herein, EmergeIT, has not granted any written or oral
agreement, option or warrant or any right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming such for the purchase or
acquisition from EmergeIT of any of its securities.
 
3.4  
Residence

 
Each EmergeIT Shareholder other than John Smith, W. Austin Lewis, IV, and Andrew
Morrison is not a non-resident of Canada for the purposes of the Income Tax
Act (Canada).
 
3.5  
Incorporation and Corporate Power

 
EmergeIT is a corporation incorporated and organized under the laws of Ontario
and is a valid and subsisting corporation under such laws. EmergeIT has all
necessary corporate power, authority and capacity to own its assets and to carry
on its business as presently conducted.
 
3.6  
Subsidiaries and Investments

 
Schedule “E” sets out all the Subsidiaries and investments EmergeIT has in any
other entity.  All representations and warranties set out in this Agreement are
also given mutatis mutandis, in respect of each subsidiary but to the best of
the knowledge and belief of the party providing the representations and
warranties.  In addition, Schedule “E” sets out any exceptions to all the
representations and warranties with respect to such entities.
 
 
-12-

--------------------------------------------------------------------------------

 
 
3.7  
Capitalization

 
All of the EmergeIT Shares have been duly and validly issued and are outstanding
as fully paid and non-assessable shares.  Except as disclosed in Schedule “E”,
there are no options, warrants or other rights to purchase shares or other
securities of EmergeIT and no securities or obligations convertible into or
exchangeable for shares or other securities of EmergeIT have been authorized or
agreed to be issued or are outstanding.
 
3.8  
Securities Laws

 
EmergeIT is not a “reporting issuer” as defined in National Instrument 45-106.
 
3.9  
Regulatory Approvals

 
Other than as set out in Schedule “E”, and except for the filing of Articles of
Amalgamation in prescribed form with the Director under the Act and the issuance
of a Certificate of Amalgamation with respect thereto, and the filing of
financial statements and tax returns in respect of the period up to the
Effective Date resulting from the amalgamation, no approval, Order, consent of
or filing with any Governmental Authority is required on the part of EmergeIT in
connection with the execution, delivery and performance of this Agreement or any
other documents and agreements to be delivered under this Agreement or the
performance of its obligations under this Agreement or any other documents and
agreements to be delivered by such parties under this Agreement.
 
3.10  
Financial Statements

 
The EmergeIT Financial Statements, attached hereto as Schedule “F”, have been
prepared on a basis consistent with that of the preceding periods, are complete
and accurate and present fairly:
 
(a) all of the assets, liabilities and financial position of EmergeIT as at the
date(s) of the relevant statement(s); and
 
(b) the revenue, earnings, results of operation and changes in financial
position of EmergeIT for the period(s) covered by the Financial Statements.
 
3.11  
No Undisclosed Liabilities

 
Except as disclosed in the Financial Statements, EmergeIT does not have any
liabilities or obligations of any nature (whether absolute, accrued, contingent
or otherwise) which continue to be outstanding.
 
3.12  
Absence of Contingent Liabilities

 
EmergeIT has not given or agreed to give, nor is EmergeIT a party to or bound
by, any guarantee, surety or indemnity in respect of indebtedness, or other
obligations, of any Person, or any other commitment by which EmergeIT is
contingently responsible for such indebtedness or other obligations.
 
3.13  
Business in Compliance with Law

 
The operations of EmergeIT have been and are now conducted in compliance with
all Laws of the province of Ontario and of Canada, the Laws of which have been
and are now applicable to the business or products of EmergeIT, and there is no
investigation or inquiry, Order, decree or judgment of any court of competent
jurisdiction or any governmental agency or regulatory body outstanding or
anticipated against any such entity and none of such entities have received any
notice of any alleged violation of any such Laws.
 
 
-13-

--------------------------------------------------------------------------------

 
 
3.14  
Title to Certain Assets

 
EmergeIT is the sole legal and beneficial and (where its interests are
registrable) the sole registered owner of all of its respective assets and
interests in its assets that it purports to own, with good, valid and marketable
title, free and clear of all Encumbrances.
 
3.15  
Governmental Authorizations

 
EmergeIT has all Governmental Authorizations necessary for the conduct of its
business as now being conducted by it, the lack of which could materially and
adversely affect the business, properties, prospects, or financial condition of
EmergeIT. EmergeIT is not in default in any material respect of any such
Governmental Authorizations. All Governmental Authorizations are in full force
and effect and will remain so after the Closing and no suspension or
cancellation of any Governmental Authorization is pending or, to the knowledge
of EmergeIT, threatened.
 
3.16  
Restrictive Covenants

 
EmergeIT is not a party to or bound or affected by any Contract (A) limiting
EmergeIT’s freedom to compete in any line of business or any geographic area,
acquire goods or services from any supplier, establish the prices at which it
may directly or indirectly sell any goods or services, sell (directly or through
intermediaries) goods or services to any customer or potential customer, or
transfer or move any of its assets or operations; or (B) which, as a result of
the Transaction, could reasonably be expected to result in a Material Adverse
Effect.
 
3.17  
Environmental Matters

 
(a) The operation of the business and the assets of EmergeIT have been and are
in compliance with all Environmental Laws, including all Environmental Consents
in all material respects; and
 
(b) EmergeIT has obtained all Environmental Consents necessary to conduct its
respective business and to own, use and operate its respective assets.
 
3.18  
Employee Benefit Plans; Labour Matters.

 
(a) Each EmergeIT Employee, past and present, has executed an agreement with
EmergeIT regarding ownership of intellectual property developed by them as a
work made for hire (or in lieu thereof, as assigned to the Company). EmergeIT is
not aware that any of its present and former employees, officers or consultants
are in violation thereof.
 
(b) There are no Claims, pending Claims nor, to the knowledge of EmergeIT,
threatened Claims pursuant to any Laws relating to the Employees or former
employees, including employment standards, human rights, labour relations,
occupational health and safety, or workers’ compensation. To the knowledge of
EmergeIT, nothing has occurred which might lead to a Claim under any such
Laws.  There are no outstanding decisions, Orders or settlements or pending
settlements which place any obligation upon EmergeIT to do or refrain from doing
any act.
 
(c) All current assessments under workers’ compensation legislation in relation
to EmergeIT have been paid or accrued. EmergeIT has not been and is not subject
to any additional or penalty assessment under such legislation which has not
been paid or has been given notice of any audit.
 
 
-14-

--------------------------------------------------------------------------------

 
 
3.19  
Privacy and Personal Information

 
EmergeIT has complied in all material respects with all applicable Laws relating
to privacy, data protection, and the collection, processing and use of Personal
Information. EmergeIT takes commercially reasonable measures to ensure that such
information is protected against unauthorized access, use or, modification and
all required consents to the collection, use or disclosure of Personal
Information in connection with the conduct of its respective business have been
obtained.
 
3.20  
Litigation

 
Other than as set out in Schedule “E”, there are no Claims, investigations or
other proceedings, including appeals and applications for review, in progress,
or, to the knowledge of EmergeIT, pending or threatened against or relating to
EmergeIT before any Governmental Authority, which, if determined adversely to
EmergeIT, would:
 
(a) have a Material Adverse Effect,
 
(b) enjoin, restrict or prohibit the transfer of all or any part of the Shares
as contemplated by this Agreement, or
 
(c) delay, restrict or prevent EmergeIT from fulfilling any of its obligations
set out in this Agreement or arising from this Agreement,
 
and EmergeIT has no knowledge of any existing ground on which any such action,
suit, litigation or proceeding might be commenced with any reasonable likelihood
of success.  There is no judgment, decree, injunction, rule or Order of any
Governmental Authority or arbitrator outstanding against EmergeIT.  EmergeIT has
not undergone during the last three years, and is not currently undergoing, any
audit, review, inspection, investigation, survey or examination of records by a
Governmental Authority relating to each respective business.
 
3.21  
Tax Matters

 
(a) Other than as set out in Schedule “E”, EmergeIT has prepared and filed on
time with all appropriate taxing authorities all returns, declarations,
remittances, information returns, reports and other documents of every nature
required to be filed by on behalf of EmergeIT in respect of any Taxes or in
respect of any other provision in any domestic or foreign federal, provincial,
municipal, state, territorial or other taxing statute for all fiscal period
ending on or before the Effective Date.  All such returns, declarations,
remittances, information returns, reports and other documents are correct and
complete and no material fact has been omitted therefrom.  No extension of time
in which to file any such returns, declarations, remittances, information
returns, reports or other documents is in effect.  All Taxes shown on all such
returns, or on any assessments or reassessments in respect of any such returns
have been paid in full.  No action, proceeding or investigation has been
threatened by any governmental authority for the assessment or collection of any
Taxes for which EmergeIT would be liable and no governmental body has
challenged, disputed or questioned any such entity in respect of any returns,
filings or other reports filed under any statute providing for Taxes.
 
(b) EmergeIT has paid in full all Taxes required to be paid on or prior to the
Effective Date and have made adequate provision in the Financial Statements in
accordance with GAAP for the payment of all Taxes in respect of all fiscal
periods ending before the Effective Date.  EmergeIT is not aware of any
contingent liabilities for Taxes (other than in respect of current taxation
years) or any grounds for assessment or reassessment of EmergeIT.  EmergeIT has
not executed or filed with any government body any agreement or waiver extending
the period for assessment, reassessment or collection of any Taxes.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(c) EmergeIT has duly and timely withheld all Taxes and other amounts required
by Law to be withheld by it (including Taxes and other amounts required to be
withheld by it in respect of any amount paid or credited or deemed to be paid or
credited by it to or for the account or benefit of any Person, including any
Employee, officer or director and any non-resident Person), and has duly and
timely remitted to the appropriate Governmental Authority such Taxes and other
amounts required by Law to be remitted by it.
 
(d) EmergeIT has duly and timely collected all amounts on account of any sales
or transfer Taxes, including goods and services, harmonized sales and provincial
or territorial sales Taxes, required by Law to be collected by it and has duly
and timely remitted to the appropriate Governmental Authority any such amounts
required by Law to be remitted by it.
 
3.22  
Corporate Records

 
The minute book of EmergeIT is complete and accurate in all material respects
and all corporate proceedings and actions reflected therein have been conducted
or taken in compliance with all applicable laws and with the articles and
by-laws of each such entity and without limiting the generality of the
foregoing, (a) the minute book contains complete and accurate minutes of all
meetings of the directors and shareholders of such entity held since its date of
incorporation, and all such meetings were duly called and held; (b) the minute
book contains all written resolutions passed by the directors and shareholders
of such entity and all such resolutions were duly passed; and (c) the share
certificate book, register of shareholders, register of transfers and register
of directors and officers of such entity are complete and accurate in all
material respects.
 
3.23  
Absence of Conflicts

 
EmergeIT is not a party to, or bound or affected by or subject to any
(A) Contract; (B) charter or by-law; or (C) Laws or Governmental Authorizations;
that would be violated, breached by, or under which default would occur or an
Encumbrance would be created, or a consent is required, or in respect of which
the obligations of any such entity will increase or the rights or entitlements
of any such entity will decrease or any obligation on the part of any such
entity to give notice will arise, as a result of the execution and delivery of,
or the performance of obligations under, this Agreement or any other agreement
to be entered into under the terms of this Agreement.
 
3.24  
Leases and Leased Property

 
(a) Schedule “E” describes all leases or agreements to lease under EmergeIT
leases any real or immovable property (the “Leases”).  The names of the other
parties to the Lease, the description of the Leased Properties, the term, rent
and other amounts payable under the Lease and all renewal options available
under the Lease are accurately described in such schedule. Complete and correct
copies of the Leases have been provided to all other parties hereto.
 
(b) EmergeIT is exclusively entitled to all rights and benefits as lessee under
the Leases, and has not sublet, assigned, licensed or otherwise conveyed any
rights in the premises subject to the Leases (the “Leased Properties”) or in the
Leases to any other person.
 
(c) All rental and other payments and other obligations required to be paid and
performed by EmergeIT pursuant to the Leases, have been duly paid and
performed.  EmergeIT is not in material default of any obligations under the
Leases and, to the knowledge of EmergeIT, none of the landlords or other parties
to the Leases are in default of any of their obligations under the Leases.
 
(d) The terms and conditions of the Leases will not be affected by, nor will any
of the Leases be in default as a result of, the completion of the transactions
contemplated in this Agreement.
 
(e) The use by EmergeIT of the Leased Properties is not in material breach of
any building, zoning or other statute, by-law, ordinance, regulation, covenant,
restriction or official plan, and EmergeIT has adequate rights of ingress and
egress for the operation of the business in the ordinary course.
 
 
-16-

--------------------------------------------------------------------------------

 
 
3.25  
Real Property

 
EmergeIT does not own any real property.
 
3.26  
No Broker

 
EmergeIT has carried on all negotiations relating to this Agreement and the
Transaction directly and without intervention on its behalf of any other party
in such manner as to give rise to any valid claim for a brokerage commission,
finder’s fee or other like payment against any other party hereto.
 
3.27  
Full Disclosure

 
EmergeIT has made available to all other parties hereto all information relating
to this Agreement and the Transaction which is in its possession or of which
they are aware. All such information which has been provided to the other
parties is true and correct in all material respects and no material fact or
facts have been omitted from that information which would make such information
misleading.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF EXCHANGECO
 
Exchangeco represents and warrants to all other parties hereto, that the
statements contained in this Article 4 are true and correct, and Exchangeco
acknowledges that the other parties are relying upon the representations and
warranties in connection with the amalgamation.
 
4.1  
Authorized and Issued Capital

 
The authorized capital of Exchangeco consists of an unlimited number of common
shares, of which 100 (and no more) common shares have been issued and are
currently outstanding, and held by Callco, as sole registered holder, and an
unlimited number of exchangeable shares, of which 0 exchangeable shares have
been issued and are currently outstanding before giving effect to the
transactions contemplated hereby. The entering into of this Agreement and the
completion of the Transaction contemplated hereby will not violate, contravene,
breach or offend against or result in any default under any Contract, charter or
by-law provision, Order, judgment, decree, license, permit or Law, to which such
Shareholder is a party or subject or by which such Shareholder is bound or
affected.
 
4.2  
Due Authorization and Enforceability of Obligations

 
Exchangeco has all necessary power and capacity to execute and deliver this
Agreement, and all other agreements and instruments to be executed by it as
contemplated by this Agreement, and to enter into and implement the amalgamation
and to perform its obligations hereunder.
 
4.3  
No Other Activities

 
Except for activities related to their incorporation and organization Exchangeco
has not engaged in any business activities, incurred any obligations, actual or
contingent, become subject to any agreement or understanding, written or oral,
acquired any property or assets, incurred any debt or liability, or entered into
any agreement, commitment or understanding to do any of the foregoing,
 
 
-17-

--------------------------------------------------------------------------------

 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PAID
 
Paid represents and warrants to all other parties hereto, that the statements
contained in this Article 5 are true and correct except as set forth in Schedule
“E”, and Paid acknowledges that the other parties are relying upon the
representations and warranties in connection with the amalgamation.
 
5.1  
Authorized and Issued Capital

 
The authorized capital of Paid is 11,000,000 shares of common stock, and a list
of registered and beneficial owners of the Paid Shares has been previously
delivered.


5.2  
Due Authorization and Enforceability of Obligations

 
Paid has all necessary power and capacity to execute and deliver this Agreement,
and all other agreements and instruments to be executed by it as contemplated by
this Agreement, and to perform its obligations hereunder.
 
5.3  
Incorporation and Corporate Power

 
Paid is a corporation incorporated and organized under the laws of the State of
Delaware and is a valid and subsisting corporation under such laws. Paid has all
necessary corporate power, authority and capacity to own its assets and to carry
on its business as presently conducted.
 
5.4  
Regulatory Approvals

 
Other than as set out in Schedule “E”, no approval, Order, consent of or filing
with any Governmental Authority is required on the part of Paid in connection
with the execution, delivery and performance of this Agreement or any other
documents and agreements to be delivered under this Agreement or the performance
of its obligations under this Agreement or any other documents and agreements to
be delivered by such parties under this Agreement.
 
5.5  
Financial Statements

 
The unaudited Paid Financial Statements, as filed with the SEC, have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the applicable periods and with each other, except
that the unaudited Paid Financial Statements may not contain all footnotes
required by generally accepted accounting principles. The Paid Financial
Statements fairly present the financial condition and operating results of Paid
as of the dates, and for the periods, indicated therein, subject in the case of
the unaudited Paid Financial Statements to normal year-end audit adjustments.
Except as set forth in the Paid Financial Statements, Paid has no material
liabilities, contingent or otherwise.  Except as disclosed in the Paid Financial
Statements, Paid is not a guarantor or indemnitor of any indebtedness of any
other Person.  Parent maintains and will continue to maintain a standard system
of accounting established and administered in accordance with generally accepted
accounting principles.
 
5.6  
Business in Compliance with Law

 
(a) Paid has complied and is in compliance in all material respects with, has
not violated and is not in violation of, and has not received any notices of
non-compliance or violation or alleged non-compliance or violation with respect
to, any Law applicable to it.  Paid is in compliance with its stated privacy
policies including any privacy policies contained on any websites maintained by
or on behalf of Paid and all applicable privacy and anti-SPAM Laws and, with
respect to government contracts, applicable Laws relating to the safeguarding
of, and access to, classified information;
 

 
-18-

--------------------------------------------------------------------------------

 
 
(b) Paid has complied in all respects with, is in compliance in all respects
with, and none of them has taken any action that has violated or would
reasonably be expected to result in a violation of any Law applicable to it
related to export Laws.  No action, suit, proceeding, hearing, investigation,
charge complaint, claim, or notice has been filed or commenced against Paid
alleging any failure to comply with the export Laws.  Paid has full export
privileges pursuant to applicable Law.  Paid is not under any export sanction or
debarment from any office or agency of the United States or other Governmental
Authority.  There are no actions, suits, proceedings (including administrative
proceedings) or investigations of any nature pending that would reasonably be
expected to result in the loss of export privileges for Paid prior to or after
the Effective Date;
 
(c) Paid has complied and is in compliance in all material respects with, has
not violated and is not in violation of, and Paid has not received any notices
of non-compliance or violation or alleged non-compliance or violation with
respect to, any applicable data protection Laws or data breach notification
Laws. Paid’s business activities have in all material respects been carried out
in accordance with applicable Laws on data protection; and
 
(d) Paid has all Government Authorizations and any similar authority necessary
for the conduct of its business as now being conducted by it, the lack of which
could materially and adversely affect the business, properties, prospects or
financial condition of Paid.  Paid is not in default in any material respect
under any of such Governmental Authorizations or other similar authority.  All
Paid Governmental Authorizations are in full force and effect and will remain so
after the Closing and no suspension or cancellation of any Paid Governmental
Authorizations is pending or, to the knowledge of Paid, threatened.
 
5.7  
Title to Certain Assets

 
Paid owns its property and assets free and clear of all Encumbrances, except
such Encumbrances that arise in the ordinary course of business and do not
materially impair Paid’s ownership or use of such property or assets. With
respect to the property and assets it leases, Paid is in compliance with such
leases and holds a valid leasehold interest free of any Encumbrances.
 
5.8  
Environmental Matters

 
(a) The operation of the business and the assets of Paid have been and are in
compliance with all Environmental Laws, including all Environmental Consents in
all material respects; and
 
(b) Paid has obtained all Environmental Consents necessary to conduct its
respective business and to own, use and operate its respective assets.
 
5.9  
Employee Benefit Plans; Labour Matters.

 
(a) Each Paid Employee, past and present, has executed an agreement with Paid
regarding ownership of intellectual property developed by them as a work made
for hire (or in lieu thereof, as assigned to Paid) and the nondisclosure and
safeguarding of confidential and proprietary information of Paid (the
“Confidential Information Agreements”). No Paid Employee has expressly excluded
works or inventions or other subject matter from his or her Confidential
Information Agreements. Paid is not aware that any of its present and former
employees, officers or consultants are in violation thereof; and
 
(b) Paid has no employee benefit plans (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended).
 

 
-19-

--------------------------------------------------------------------------------

 
 
5.10  
Litigation

 
There are no Claims, investigations or other proceedings, including appeals and
applications for review, in progress, or, to the knowledge of Paid, pending or
threatened against or relating to Paid before any Governmental Authority, which,
if determined adversely to Paid, would:
 
(a) have a Material Adverse Effect,
 
(b) enjoin, restrict or prohibit the transfer of all or any part of the Shares
as contemplated by this Agreement, or
 
(c) delay, restrict or prevent Paid from fulfilling any of its obligations set
out in this Agreement or arising from this Agreement,
 
and Paid has no knowledge of any existing ground on which any such action, suit,
litigation or proceeding might be commenced with any reasonable likelihood of
success.  There is no judgment, decree, injunction, rule or Order of any
Governmental Authority or arbitrator outstanding against Paid.  Paid has not
undergone during the last three years, and is not currently undergoing, any
audit, review, inspection, investigation, survey or examination of records by a
Governmental Authority relating to each respective business.
 
5.11  
Tax Matters

 
(a) Paid has filed all tax returns that it was required to file under applicable
legal requirements.  All such tax returns were correct and complete in all
respects and have been prepared in substantial compliance with all applicable
legal requirements.  All Taxes due and owing by Paid and each of its
subsidiaries (whether or not shown on any tax return) have been Paid.  No claim
has ever been made by any Governmental Authority in a jurisdiction where Paid or
any of its subsidiaries does not file tax returns that Paid is or may be subject
to taxation by that jurisdiction.  There are no liens for Taxes (other than
Taxes not yet due and payable) upon any of the assets of Paid;
 
(b) Paid has withheld and paid all material Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any officer, director,
employee, independent contractor, creditor, stockholders, or other third party;
 
(c) No legal proceedings are pending or being conducted with respect to tax
matters of Paid or any of its subsidiaries.  Paid has not received from any
Governmental Authority any (i) notice indicating an intent to open an audit or
other review, (ii) request for information related to tax matters, or (iii)
notice of assessment, reassessment, deficiency or proposed adjustment of or any
amount of tax proposed, asserted or assessed by any Governmental Authority
against Paid;
 
(d) Paid has made available to the other parties hereto correct and complete
copies of all tax returns, notices of assessment, notices of reassessment
examination reports, and statements of deficiencies assessed against or agreed
to by Paid or any of its subsidiaries, that were filed or received for all
taxable years remaining open under the applicable statute of limitations;
 
(e) Paid uses the accrual method of accounting for income tax purposes;
 
(f) Paid has not entered into any binding election, designation or arrangement
with any Governmental Authority with regard to Taxes of Paid affecting any tax
period for which the applicable statute of limitations, after giving effect to
any extension or waiver thereof, has not expired. Paid has not consented to
extend the time, or is the beneficiary of any extension of time, in which any
tax return is to be filed or any Taxes are to be Paid or remitted or in which
any Taxes may be assessed or collected by any Governmental Authority;
 

 
-20-

--------------------------------------------------------------------------------

 
 
(g) Paid is not a party to any Contract that has resulted or would reasonably be
expected to result, separately or in the aggregate, in the payment of any wage
amount that will not be fully deductible under applicable tax law. Paid is not a
party to or bound by any tax allocation agreement, tax sharing agreement, tax
indemnification agreement or tax gross-up agreement. Paid has not been a member
of an affiliated group filing a consolidated or combined income tax return;
 
(h) The charges, accruals and reserves on the books of Paid in respect of any
liability for Taxes for any year not finally determined are sufficient to meet
any reasonable assessment or reassessment for additional Taxes for any year not
finally determined. The unpaid Taxes of Paid (i) did not, as of the date of the
Paid Financial Statements, exceed the tax liability (excluding any reserve for
deferred Taxes established to reflect timing differences between book and tax
income) set forth on the Paid Financial Statements, and (ii) do not exceed that
tax liability as adjusted for the passage of time through the Effective Date in
accordance with the past custom and practice of Paid in filing its tax
returns.  Since the date of the Financial Statements, Paid has not incurred any
liability for Taxes arising from extraordinary gains or losses, determined in
accordance with United States generally accepted accounting principles, outside
the ordinary course of business;
 
(i) Paid will not be required to include any material item of income in, or
exclude any material item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Effective Date which taxable income
or deduction was realized (or reflects economic income arising) on or prior to
the Effective Date, including as a result of any (i) installment sale or open
transaction disposition made on or prior to the Effective Date; (ii) change in
method of accounting for a taxable period ending on or prior to the Effective
Date; (iii) prepaid amount received or deferred revenue recognized on or prior
to the Effective Date; (iv) “closing agreement” described in Section 7121 of the
U.S. Tax Code (or any corresponding or similar provision of state, local or
non-U.S. Tax law) executed on or prior to the Effective Date; (v) election under
Section 108(i) of the U.S. Tax Code; or (v) intercompany transactions;
 
(j) Paid has not and will not be required to include any adjustment in taxable
income for any taxable period (or portion thereof) pursuant to Section 481 or
263A of the U.S. Tax Code or any corresponding or similar provision of state,
local or non-U.S. Tax law as a result of transactions, events or accounting
methods employed prior to the transactions contemplated by this Agreement;
 
(k) Paid has not been a party to any “Reportable Transaction” within the meaning
of Treasury Regulations section 1.6011-4(b);
 
(l) Paid has in its possession official foreign government receipts for any
Taxes paid by it to any foreign taxing authorities for which receipts have been
provided or are customarily provided;
 
(m) Paid is not and has never been, over the past three (3) years, a party to
any joint venture, partnership or other arrangement or Contract that could be
treated as a partnership for U.S. federal income tax purposes;
 
(n) Paid has not taken any action which does or might adversely affect an
agreement with, or tax ruling from, a taxing authority; and
 
(o) Paid has disclosed on its tax returns any tax reporting positions taken in
any tax return that would give rise to a substantial understatement of Taxes
within the meaning of Section 6662 of the U.S. Tax Code or any corresponding or
similar provision of state, local or non-U.S. Tax law.
 

 
-21-

--------------------------------------------------------------------------------

 
 
5.12  
Corporate Records

 
The minute book of Paid is complete and accurate in all material respects and
all corporate proceedings and actions reflected therein have been conducted or
taken in compliance with all applicable laws and with the articles and by-laws
of such entity and without limiting the generality of the foregoing, (a) the
minute book contains complete and accurate minutes of all meetings of the
directors and shareholders of each such entity held since its date of
incorporation, and all such meetings were duly called and held; (b) the minute
book contains all written resolutions passed by the directors and shareholders
of such entity and all such resolutions were duly passed; and (c) the share
certificate book, register of shareholders, register of transfers and register
of directors and officers of such entity are complete and accurate in all
material respects.
 
5.13  
Changes

 
Since December 31, 2015 there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of Paid that is not reflected in the Paid Financial Statements, except
changes in the ordinary course of business that have not been, in the aggregate,
materially adverse;
 
(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the assets, properties, financial condition,
operating results, prospects or business of Paid (as such business is presently
conducted and as it is proposed to be conducted);
 
(c) any waiver by Paid of a valuable right or of a material debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by Paid, except in the ordinary course of business and that is
not material to the assets, properties, financial condition, operating results
or business of Paid (as such business is presently conducted and as it is
proposed to be conducted);
 
(e) any material change or amendment to a material contract or arrangement by
which Paid or any of its assets or properties is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, manager or member;
 
(g) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets;
 
(h) any resignation or termination of employment of any key officer of Paid; and
Paid, to its knowledge, does not know of the impending resignation or
termination of employment of any such officer or key employee;
 
(i) receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of Paid;
 
(j) any mortgage, pledge, transfer of a security interest in, or lien, created
by Paid, with respect to any of its material properties or assets, except liens
for Taxes not yet due or payable and liens that arise in the ordinary course of
business and do not materially impair Paid’s ownership or use of such property
or assets;
 

 
-22-

--------------------------------------------------------------------------------

 
 
(k) any loans or guarantees made by Paid to or for the benefit of its employees,
officers or directors, or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of its business;
 
(l) any declaration, setting aside or payment or other distribution in respect
of any of Paid’s equity interest, or any direct or indirect redemption, purchase
or other acquisition of any of such equity interest by Paid;
 
(m) to Paid’s knowledge, any other event or condition of any character that
might materially and adversely affect the assets, properties, financial
condition, operating results or business of Paid (as such business is presently
conducted and as it is proposed to be conducted); or
 
(n) any agreement or commitment by Paid to do any of the things described in
this Section 5.13.
 
5.14  
Contracts

 
(a) Except for agreements explicitly contemplated hereby, there are no
agreements, understandings or proposed transactions between Paid and any of its
officers, managers, affiliates, or any affiliate thereof;
 
(b) Other than as filed in a periodic or current report with the U.S. Securities
and Exchange Commission (the “SEC”), there are no agreements, understandings,
instruments, contracts, proposed transactions, judgments, orders, writs or
decrees to which Paid is a party or by which it is bound that may involve (i)
obligations (contingent or otherwise) of, or payments to Paid in excess of,
$10,000, or (ii) any license of any patent, copyright, trade secret or other
proprietary right to or from Paid (other than (A) the nonexclusive license of
Paid’s software and products in object code form in the ordinary course of
business pursuant to standard end-user agreements the form of which has been
provided to counsel for Paid or (B) the nonexclusive, non-negotiated license to
Paid of standard, unmodified, generally commercially available, “off-the-shelf”
third party products that are not and will not to any extent be part of any
product, service or intellectual property offering of Paid), (iii) provisions
restricting the development, manufacture or distribution of Paid’s products or
services, or (iv) indemnification by Paid with respect to infringements of
proprietary rights (each a “Paid Material Agreement”).  Paid is not in material
breach of or default under any Paid Material Agreement and, to Paid’s knowledge,
there is no current claim or threat that Paid is or has been in material breach
of or default under any Paid Material Agreement.  Each Paid Material Agreement
is in full force and effect and is enforceable by Paid in accordance with its
respective terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or others laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) the effect of
rules of law governing the availability of equitable remedies.  To Paid’s
knowledge, no other party to a Paid Material Agreement is in material default
thereunder or in actual or anticipated material breach thereof;
 
(c) Paid has not (i) declared or Paid any dividends or authorized or made any
distribution upon or with respect to any class or series of its capital stock,
(ii) incurred any indebtedness for money borrowed or any other liabilities
individually in excess of $10,000 or, in the case of indebtedness and/or
liabilities individually less than $10,000, in excess of $25,000 in the
aggregate, (iii) made any loans or advances to any Person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business;
 

 
-23-

--------------------------------------------------------------------------------

 
 
(d) For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same Person (including Persons Paid has reason to
believe are affiliated therewith) shall be aggregated for the purpose of meeting
the individual minimum dollar amounts of such subsections; and
 
(e) There are no agreements, understandings or proposed transactions to which
Paid is a party that will terminate or provide a right of Paid or another party
thereto to terminate (either with or without the passage of time or the giving
of notice, or both) as a result of the transactions hereby contemplated.  All
agreements, understandings or proposed transactions to which Paid is a party
will continue to be valid, binding, in full force and effect and enforceable
against Paid (and to Paid’s knowledge, to each other party thereto) in
accordance with their respective terms immediately following the consummation of
the transactions contemplated hereby.
 
5.15  
Real Property

 
Paid does not own any real property.
 
5.16  
Intellectual Property

 
(a) Except as otherwise disclosed, Paid has sufficient title and ownership of or
licenses to all patents, trademarks, service marks, trade names, domain names,
copyrights, trade secrets, information, proprietary rights and processes
necessary for its business as now conducted (“Paid Intellectual Property”)
without any violation or infringement of the rights of others, except for such
items as have yet to be conceived or developed or that are expected to be
available for licensing on reasonable terms from third parties. Paid’s periodic
and current reports filed with the SEC contain, as applicable, a complete list
of patents and pending patent applications and registrations and applications
for trademarks, copyrights and domain names of, or exclusively licensed to,
Paid.  Except as otherwise disclosed, there are no outstanding options,
licenses, agreements, claims, encumbrances or shared ownership of interests of
any kind relating to anything referred to above in this Section 5.16(a) that is
to any extent owned by or exclusively licensed to Paid, nor is Paid bound by or
a party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, domain names, copyrights, trade
secrets, licenses, information, proprietary rights and/or processes (including,
without limitation, any applications for registration of the foregoing) of any
other Person, except, in either case, for standard end-user, object code,
internal-use software license and support/maintenance agreements.  Paid has not
received any communications alleging that Paid has violated or would violate any
of the patents, trademarks, service marks, domain names, trade names, copyrights
or trade secrets or other proprietary rights of any other Person, and Paid has
no knowledge of any information that would cause it to expect that any such
communication may be forthcoming.  Paid is not aware that any of its employees
is obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with the use of his or
her best efforts to promote the interests of Paid or that would conflict with
Paid’s business as presently conducted.  Neither the execution nor delivery of
this Agreement, nor the carrying on of Paid’s business by the employees of Paid,
will, to Paid’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated.  Paid
does not believe it is or will be necessary to utilize any inventions of any of
its employees made prior to or outside the scope of their employment by Paid;
 

 
-24-

--------------------------------------------------------------------------------

 
 
(b) To the extent Paid uses any “open source” or “copyleft” software or is a
party to “open” or “public source” or similar licenses (each of which is set
forth on Schedule “E”), Paid is in compliance with the terms of any such
licenses, and Paid is not required under any such license to (a) make or permit
any disclosure or to make available any source code for its (or any of its
licensors’) proprietary software or (b) distribute or make available any of
Paid’s proprietary software or intellectual property (or to permit any such
distribution or availability); and
 
(c) At no time during the conception of or reduction to practice of any of the
Paid Intellectual Property was any developer, inventor or other contributor to
such Paid Intellectual Property (i) operating under any grants from any
Governmental Authority or agency or private source or using facilities of a
college or university or other educational institution or research center, (ii)
performing services or research for or sponsored by any Governmental Authority
or agency or private source (including any college or university or other
educational institution or research center) or (iii) subject to any employment
agreement or invention assignment or nondisclosure agreement or other obligation
with any third party, and no (i) Governmental Authority or (ii) facilities of a
university, college, other educational institution or research center, has
acquired any rights as the result of providing any funding relating to the
development of any Paid Intellectual Property.
 
5.17  
Certain Interests

 
No employee, officer, or manager of Paid (a “Related Party”) or member of such
Related Party’s immediate family, or any corporation, partnership or other
entity in which such Related Party is an officer, manager or partner, or in
which such Related Party has significant ownership interests or otherwise
controls, is indebted to Paid, nor is Paid indebted (or committed to make loans
or extend or guarantee credit) to any of them.  To Paid’s knowledge, none of
such Persons has any material direct or indirect ownership interest in any firm
or corporation with which Paid is affiliated or with which Paid has a business
relationship, or any firm or corporation that competes with Paid, except that
employees, officers, or directors of Paid and members of such Related Party’s
immediate families may own stock in publicly traded companies that may compete
with Paid.  Except as disclosed, no Related Party or member of their immediate
family is directly or indirectly interested in any material contract with Paid.
 
5.18  
No Broker

 
Paid has carried on all negotiations relating to this Agreement and the
Transaction directly and without intervention on its behalf of any other party
in such manner as to give rise to any valid claim for a brokerage commission,
finder’s fee or other like payment against any other party hereto.
 
5.19  
Full Disclosure

 
Paid has made available to all other parties hereto all information relating to
this Agreement and the Transaction which is in its possession or of which they
are aware. All such information which has been provided to the other parties is
true and correct in all material respects and no material fact or facts have
been omitted from that information which would make such information misleading.
 

 
-25-

--------------------------------------------------------------------------------

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF CALLCO
 
Callco represents and warrants to all other parties hereto, that the statements
contained in this Article 6 are true and correct, and Callco acknowledges that
the other parties are relying upon the representations and warranties in
connection with the amalgamation.
 
6.1  
Authorized and Issued Capital

 
The authorized capital of Callco consists of an unlimited number of common
shares, of which 100 common shares have been issued and are currently
outstanding, and held by Paid. The Callco Shareholder holds its Callco Shares
with good and marketable title thereto, free of all mortgages, pledges, liens,
charges, security interests, adverse demands or claims, or other Encumbrances
whatsoever.  The Callco Shareholder has the exclusive right to approve the
Transaction contemplated in this Agreement and such transaction will not
violate, contravene, breach or offend against or result in any default under any
Contract, charter or by-law provision, Order, judgment, decree, license, permit
or Law, to which such Shareholder is a party or subject or by which such
Shareholder is bound or affected. No Callco Shares are subject to the terms of
any shareholders agreement.
 
6.2  
Due Authorization and Enforceability of Obligations

 
Callco has all necessary power and capacity to execute and deliver this
Agreement, and all other agreements and instruments to be executed by it as
contemplated by this Agreement, and to enter into and implement the amalgamation
and to perform its obligations hereunder.
 
6.3  
No Other Activities

 
Except for activities related to their incorporation and organization Callco has
not engaged in any business activities, incurred any obligations, actual or
contingent, become subject to any agreement or understanding, written or oral,
acquired any property or assets, incurred any debt or liability, or entered into
any agreement, commitment or understanding to do any of the foregoing.
 
ARTICLE 7
COVENANTS; NON-WAIVER; SURVIVAL
 
7.1  
Notices of Certain Events

 
Each of the parties hereto shall promptly notify the other parties of:
 
(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the Transaction;
 
(b) any notice or other communication from any Governmental Authority in
connection with the Transaction;
 
(c) any actions, suits, claims, investigations or proceedings commenced or
threatened against, relating to or involving or otherwise affecting any parties
hereto that relates to the consummation of the Transaction; and
 
(d) any changes required to be made to the Disclosure Schedule (Schedule “E”).
 

 
-26-

--------------------------------------------------------------------------------

 
 
7.2  
Public Announcement

 
Except to the extent otherwise required by Applicable Law or with the prior
consent of all other parties, no party shall make any public announcement
regarding this Agreement or the Transaction.
 
7.3  
Non-Waiver

 
No investigations made by or on behalf of Exchangeco, Callco, or Paid at any
time shall have the effect of waiving, diminishing the scope or otherwise
affecting any representation or warranty made by EmergeIT in or pursuant to this
Agreement.  No waiver of any condition or other provisions, in whole or in part,
shall constitute a waiver of any other condition or provision (whether or not
similar) nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.
 
7.4  
Nature and Survival

 
All representations, warranties and covenants contained in this Agreement on the
part of each of the Parties shall survive the Effective Date and shall continue
in full force and effect for the benefit of the respective parties as the case
may be as set forth in Section 7.1.
 
7.5  
Further Actions

 
Until the Closing, each party will, and will cause its affiliates to, use
commercially reasonable efforts to cooperate with the other parties and their
affiliates and to take such actions and execute and deliver any documents or
instruments that are reasonably necessary, proper or advisable to consummate the
Transaction contemplated by this Agreement as promptly as practicable, including
using commercially reasonable efforts to (a) obtain each of Governmental
Authorizations required to be disclosed pursuant to this Agreement, (b) prevent
the entry, enactment or promulgation of any pending or threatened order that
would prevent, prohibit or delay the consummation of the Transaction
contemplated by this Agreement, (c) lift or rescind any existing order
preventing, prohibiting or delaying the consummation of the Transaction
contemplated by this Agreement, and (d) cooperate with the other parties with
respect to all registrations, applications and other filings by any other party
that is required by applicable Law or that such other party otherwise elects to
make to consummate the Transaction contemplated by this Agreement.
 
7.6  
Operation of EmergeIT’s Business

 
Except as expressly contemplated by this Agreement or as Exchangeco, Callco and
Paid may otherwise consent to in writing, until the Closing, the EmergeIT
Shareholders will cause EmergeIT to:
 
(a) conduct EmergeIT’s business only in the ordinary course of business;
 
(b) without making any commitment on Exchangeco’s behalf, preserve intact
EmergeIT’s current business organization, keep available the services of each of
EmergeIT’s present officers, employees, independent contractors and agents and
maintain EmergeIT’s relations and goodwill with those having business
relationships with EmergeIT;
 
(c) maintain EmergeIT’s assets in a state of good repair and in a condition that
complies with all applicable Laws and is consistent with the requirements and
ordinary conduct of EmergeIT’s business;
 

 
-27-

--------------------------------------------------------------------------------

 
 
(d) pay when due or otherwise satisfy in the ordinary course of business all of
its bona fide liabilities incurred in the ordinary course of business, subject
to good faith disputes;
 
(e) keep in full force and effect, without amendment, all material rights
relating to EmergeIT’s business;
 
(f) comply with all Laws, orders and contractual obligations relating to
EmergeIT’s business;
 
(g) continue in full force and effect the insurance coverage under the policies
required to be disclosed in this Agreement or substantially equivalent policies;
 
(h) cooperate with and assist Exchangeco, Callco and Paid in identifying all
permits required by any of Exchangeco, Callco and Paid and EmergeIT to operate
EmergeIT’s business after the Effective Date, continuing EmergeIT’s existing
permits and obtaining new permits for Exchangeco, Callco or Paid, as the case
may be; and
 
(i) maintain all books and records relating to EmergeIT’s business in the
ordinary course of business.
 
7.7  
Operation of Paid’s Business

 
Except as expressly contemplated by this Agreement or as EmergeIT may otherwise
consent to in writing, until the Closing, the Paid Shareholders will cause Paid
to:
 
(a) conduct Paid’s business only in the ordinary course of business;
 
(b) without making any commitment on EmergeIT’s behalf, preserve intact Paid’s
current business organization, keep available the services of each of Paid’s
present officers, employees, independent contractors and agents and maintain
Paid’s relations and goodwill with those having business relationships with
Paid;
 
(c) maintain Paid’s assets in a state of good repair and in a condition that
complies with all applicable Laws and is consistent with the requirements and
ordinary conduct of Paid’s business;
 
(d) pay when due or otherwise satisfy in the ordinary course of business all of
its bona fide liabilities incurred in the ordinary course of business, subject
to good faith disputes;
 
(e) keep in full force and effect, without amendment, all material rights
relating to Paid’s business;
 
(f) comply with all Laws, orders and contractual obligations relating to Paid’s
business;
 
(g) continue in full force and effect the insurance coverage under the policies
required to be disclosed in this Agreement or substantially equivalent policies;
 
(h) cooperate with and assist EmergeIT in identifying all permits required by
any of EmergeIT and Paid to operate Paid’s business after the Effective Date,
continuing Paid’s existing permits and obtaining new permits for EmergeIT, as
the case may be;
 
(i) maintain all books and records relating to Paid’s business in the ordinary
course of business;
 

 
-28-

--------------------------------------------------------------------------------

 
 
(j) refrain from creating any new class or series of securities of any kind in
its capital stock, and from issuing any such additional securities;
 
(k) refrain from declaring or paying any dividends, and from authorizing or
making any distributions upon or with respect to any class or series of its
capita stock;
 
(l) refrain from incurring any indebtedness for money borrower or any other
liabilities except for in the ordinary course of business;
 
(m) refrain from making any loans or advances to any Person, other than ordinary
advances for travel expenses;
 
(n) refrain from selling, exchanging, or otherwise disposing of any of its
assets or rights, other than the sale of its inventory in the ordinary course of
business; and
 
(o) preserve intact Paid’s current board of directors.
 
ARTICLE 8
CONDITIONS PRECEDENT
 
8.1  
Conditions Precedent For Paid, Callco and Exchangeco

 
Exchangeco’s completion of its obligations under this Agreement shall be subject
to the satisfaction of, or compliance with, at or before the Effective Date,
each of the following conditions precedent, each of which is acknowledged to be
inserted for the exclusive benefit of Paid, Callco and Exchangeco and may be
waived by Paid, Callco and Exchangeco in whole or in part:
 
(a) Exchangeco shall have completed its due diligence with respect to EmergeIT
and the results thereof shall have been to Exchangeco’s satisfaction in its sole
discretion and, without limiting the generality of the foregoing, Exchangeco
shall be satisfied that the assets of the Corporation are adequate, in all
material respects, for the operations currently being carried on or under
development.
 
(b) EmergeIT shall have satisfied, repaid and discharged all of its liabilities
and obligations including, without limitation, all statutory and regulatory
liabilities and obligations, other than such liabilities and obligations agreed
by Exchangeco in writing.
 
(c) There shall not have been a Material Adverse Effect on the business of
EmergeIT.
 
(d) All of the representations and warranties of EmergeIT made in or pursuant to
this Agreement shall be true and correct as at the Effective Time and with the
same effect as if made at and as of the Effective Time (except as such
representations and warranties may be affected by the occurrence of events or
transactions expressly contemplated and permitted by this Agreement) and
Exchangeco shall have received a certificate from EmergeIT confirming the truth
and correctness of such representations and warranties.
 
(e) EmergeIT shall have performed or complied with, in all respects, all the
obligations and covenants of such parties under this Agreement and Exchangeco
shall have received a certificate from such parties confirming such performance
or compliance, as the case may be.
 

 
-29-

--------------------------------------------------------------------------------

 
 
(f) All actions and proceedings taken on or prior to the Effective Date in
connection with the performance by EmergeIT of its obligations under this
Agreement, including without limitation the form of the Replacement Warrant and
the form of Articles of Amalgamation to be adopted hereunder, shall be
satisfactory to Exchangeco, acting reasonably, and Exchangeco shall have
received copies of all such documentation or other evidence as it may reasonably
request in order to establish the consummation of the transactions contemplated
by this Agreement and the taking of all corporate proceedings in connection with
such transactions in compliance with these conditions, in form (as to
certification and otherwise) and substance satisfactory to Exchangeco.
 
(g) All consents, approvals, Orders and authorizations of any Person (and
registrations, declarations, filings or recordings with any Governmental
Authority), required in connection with the completion of any of the
transactions contemplated by this Agreement, the execution of this Agreement,
the Closing or the performance of any of the terms and conditions of this
Agreement, shall have been obtained at or before the Effective Date on terms
acceptable to Exchangeco, acting reasonably.
 
(h) There shall be no Order issued delaying, restricting or preventing, and no
pending or threatened Claim, or judicial or administrative proceeding, or
investigation against any Party by any Person, for the purpose of enjoining,
delaying, restricting or preventing, the consummation of the transactions
contemplated by this Agreement or otherwise claiming that this Agreement or the
consummation of such transactions is improper or would give rise to proceedings
under any Laws.
 
(i) Exchangeco shall have received evidence satisfactory to it that all
Encumbrances have been discharged and that the assets of EmergeIT are free and
clear of all Encumbrances.
 
(j) The Amalgamation Agreement, Amalgamation Resolution and Transaction shall
have been approved by the EmergeIT Shareholders at the EmergeIT shareholders
meeting.
 
(k) EmergeIT Shareholders shall not have exercised their Dissent Rights in
connection with the amalgamation with respect to more than 25% of the EmergeIT
Shares.
 
(l) Callco and Exchangeco shall have executed and delivered an Exchange and Call
Rights Agreement.
 
(m) Allan Pratt shall have executed and delivered an employment agreement with
Paid and Amalco.
 
(n) This Agreement shall not have been terminated.
 
If any of the foregoing conditions in this Section 8.1 have not been fulfilled
by the Effective Date, then Exchangeco may terminate this Agreement by notice in
writing to the other parties hereto, in which event Exchangeco is released from
all obligations under this Agreement.  However, Exchangeco may waive compliance
with any condition in whole or in part if it sees fit to do so, without
prejudice to its rights of termination in the event of non-fulfilment of any
other condition, in whole or in part, or to its rights to recover damages for
the breach of any representation, warranty, covenant or condition contained in
this Agreement.
 
8.2  
Closing Deliveries of Paid, Callco and Exchangeco

 
At the Effective Date, each of Paid, Callco and Exchangeco shall deliver or
cause to be delivered to EmergeIT any and all assurances, consents, agreements,
documents and instruments, including but not limited to the Transaction
Agreements, as may be reasonably required by EmergeIT to complete the
transactions provided for in this Agreement, all of which shall be in form and
substance satisfactory to such parties, acting reasonably.
 

 
-30-

--------------------------------------------------------------------------------

 
 
8.3  
EmergeIT’s Conditions Precedent

 
EmergeIT’s completion of its obligations under this Agreement shall be subject
to the satisfaction of, or compliance with, at or before the Effective Date,
each of the following conditions precedent, each of which is acknowledged to be
inserted for the exclusive benefit of EmergeIT and may be waived by EmergeIT in
whole or in part:
 
(a) EmergeIT shall have completed its due diligence with respect to Exchangeco
and the results thereof shall have been to EmergeIT’s satisfaction in its sole
discretion and, without limiting the generality of the foregoing, EmergeIT shall
be satisfied that the assets of the Corporation are adequate, in all material
respects, for the operations currently being carried on or under development.
 
(b) Exchangeco shall have satisfied, repaid and discharged all of its
liabilities and obligations including, without limitation, all statutory and
regulatory liabilities and obligations other than such liabilities and
obligations agreed by EmergeIT in writing.
 
(c) There shall not have been a Material Adverse Effect on the business of Paid,
Callco or Exchangeco.
 
(d) All of the representations and warranties of Paid, Callco and Exchangeco
made in or pursuant to this Agreement shall be true and correct as at the
Effective Time and with the same effect as if made at and as of the Effective
Time (except as such representations and warranties may be affected by the
occurrence of events or transactions expressly contemplated and permitted by
this Agreement) and EmergeIT shall have received a certificate from Paid, Callco
and Exchangeco confirming the truth and correctness of such representations and
warranties.
 
(e) Each of Paid, Callco and Exchangeco shall have performed or complied with,
in all respects, all the obligations and covenants of such parties under this
Agreement and EmergeIT shall have received a certificate from such parties
confirming such performance or compliance, as the case may be.
 
(f) All actions and proceedings taken on or prior to the Effective Date in
connection with the performance by each of Paid, Callco and Exchangeco of its
obligations under this Agreement shall be satisfactory to EmergeIT, acting
reasonably, and EmergeIT shall have received copies of all such documentation or
other evidence as it may reasonably request in order to establish the
consummation of the transactions contemplated by this Agreement and the taking
of all corporate proceedings in connection with such transactions in compliance
with these conditions, in form (as to certification and otherwise) and substance
satisfactory to EmergeIT.
 
(g) All consents, approvals, Orders and authorizations of any Person (and
registrations, declarations, filings or recordings with any Governmental
Authority), required in connection with the completion of any of the
transactions contemplated by this Agreement, the execution of this Agreement,
the Closing or the performance of any of the terms and conditions of this
Agreement, shall have been obtained at or before the Effective Date on terms
acceptable to EmergeIT, acting reasonably.
 
(h) There shall be no Order issued delaying, restricting or preventing, and no
pending or threatened Claim, or judicial or administrative proceeding, or
investigation against any Party by any Person, for the purpose of enjoining,
delaying, restricting or preventing, the consummation of the transactions
contemplated by this Agreement or otherwise claiming that this Agreement or the
consummation of such transactions is improper or would give rise to proceedings
under any Laws.
 

 
-31-

--------------------------------------------------------------------------------

 
 
(i) EmergeIT shall have received evidence satisfactory to it that all
Encumbrances affecting Exchangeco have been discharged and that the assets of
Exchangeco are free and clear of all Encumbrances.
 
(j) Callco as the sole shareholder of Exchangeco shall have executed and
delivered written shareholders resolutions agreeing to vote all of their
securities of Exchangeco in favour of the amalgamation contemplated by this
Agreement.
 
(k) Callco as the sole shareholder of Exchangeco shall not have exercised their
Dissent Rights in connection with the amalgamation.
 
(l) Paid and Amalco shall have executed and delivered the Support Agreement.
 
(m) Paid and Exchangeco shall have executed and delivered the Exchange and Call
Rights Agreement.
 
(n) Paid and Amalco shall have executed and delivered an employment agreement
with Allan Pratt.
 
(o) The terms and conditions of the charter amendments providing for the
issuance of non-voting preferred stock of Paid in connection with the completion
of the Transaction Agreements shall be in final form and such form shall be
satisfactory to EmergeIT, and the charter of Paid shall have been amended to
provide for the creation and issuance of preferred shares having the terms and
conditions set forth herein.
 
(p) The Amalgamation Agreement shall not have been terminated.
 
(q) Paid, Exchangeco, and Callco shall have updated their respective portions of
the Disclosure Schedule (Schedule “E”) where any changes may have been required
prior to the Effective Date in order to comply with this Agreement.
 
(r) Paid and Exchangeco shall have consented to the name of Amalco being changed
to ShipTime Canada Inc.
 
(s) Amalco’s board of directors shall have been constituted as set forth in this
Agreement.
 
(t) The board of directors of Paid shall have been fixed at five (5) persons and
nominees acceptable to Paid and Exchangeco shall have been elected or appointed
to hold office as directors of Paid.
 
(u) Paid and Exchangeco shall have consented to appointing Allan Pratt as Chief
Executive Officer and President of Amalco.
 
(v) Paid shall remain the sole shareholder of Callco.
 
(w) Callco shall remain the sole shareholder of Exchangeco.
 
(x) Paid shall have taken all steps and proceedings and made all filings
necessary or required to caused its name to be changed to ShipTime US Inc. as of
the Effective Date or as soon as practicable, or another name acceptable to
EmergeIT.
 

 
-32-

--------------------------------------------------------------------------------

 
 
(y) Paid shall have amended its charter to provide for the creation and
reservation for issuance as of the Effective Date of the shares of common stock
and preferred stock to be issued to the holders of exchangeable preferred shares
of Amalco on the exchange of such securities as contemplated by this Agreement.
 
If any of the foregoing conditions in this Section 8.3 have not been fulfilled
by the Effective Date, then EmergeIT may terminate this Agreement by notice in
writing to the other parties hereto, in which event EmergeIT is released from
all obligations under this Agreement.  However, EmergeIT may waive compliance
with any condition in whole or in part if it sees fit to do so, without
prejudice to its rights of termination in the event of non-fulfilment of any
other condition, in whole or in part, or to its rights to recover damages for
the breach of any representation, warranty, covenant or condition contained in
this Agreement.
 
8.4  
EmergeIT’s Closing Deliveries

 
At the Effective Date, EmergeIT shall deliver or cause to be delivered to
Exchangeco any and all assurances, consents, agreements, documents and
instruments, including but not limited to the Transaction Agreements and the
Amalgamation Resolution, as may be reasonably required by Exchangeco to complete
the transactions provided for in this Agreement, all of which shall be in form
and substance satisfactory to such parties, acting reasonably.
 
ARTICLE 9
INDEMNIFICATION
 
9.1  
Survival of Representations and Warranties.

 
All of the representations and warranties contained in Articles 3, 4, 5 and 6 of
this Agreement shall survive Closing from the date hereof and continuing for a
period of twelve months following the Effective Date (such period being the
“Indemnity Period”) even if a party, as the case may be, knew or had reason to
know of any misrepresentation or breach of warranty at the time of
Closing.  Notwithstanding the foregoing, breaches of representations, warranties
and covenants resulting from fraud shall continue in effect without any time
limitation until all applicable statutory limitation periods with respect to
such claims have expired.
 
9.2  
General Indemnification.

 
(a) The sole recourse that any party hereto shall have in the event of a breach
of a representation, warranty of covenant of EmergeIT, Amalco or Callco (except
in the case of fraud as provided below) shall be to make a claim against the
Escrow Shares (as defined below) under this Section 9.2 or, in respect of
certain specific matters, and without duplication, a claim under Section 9.4.
 
(b) Without limiting the generality of the foregoing, each of the parties
covenants and agrees to not commence any action or suit against, relating to,
involving or otherwise affecting any other party hereto, unless the basis of
such action or suit is fraud.  Any action, suit, claim, investigation, or other
proceeding arising out of or in connection with this Agreement or the
Transaction shall be commenced and adjudicated in the courts located in the
Province of Ontario, Canada.  The parties waive any right they may have to a
jury trial.
 

 
-33-

--------------------------------------------------------------------------------

 
 
9.3  
Escrow Shares and Deposit of Direction.

 
At the Effective Time, the parties shall reserve or deposit, as provided below:
 
(i) 5,500,000 Paid common shares resulting from the issuance of Paid securities
resulting from the Amalgamation, which shares shall have been reserved for
issuance to the shareholders of EmergeIT upon the exchange provided for herein
(the “Escrowed Paid Amalco Shares”); and
 
 (ii) an irrevocable direction and associated board approval resolution
authorizing the issuance by the transfer agent and registrar of Paid, subject to
the provisions of this Agreement, of up to 5,500,000 Paid common shares, if, as
and when required under this Agreement, which securities shall not be issued but
shall be allotted and reserved for future issuance solely to the EmergeIT
shareholders upon the exercise (if any) of indemnification rights under this
Agreement or such direction shall be cancelled as provided for herein (the
“Escrowed Paid Share Issuance Direction”).
 
The deemed value of each Paid common share being deposited into escrow under
this Agreement is $0.27 per share.  The Escrowed Paid Amalco Shares and Escrowed
Paid Share Issuance Direction shall remain in escrow throughout the Indemnity
Period.
 
If no claim is made by Paid stockholders on account of the Amalgamation as a
result of a breach by EmergeIT of any of its representations, warranties or
covenants under this Agreement within such period, the Escrowed Paid Amalco
Shares will be released from escrow to the former shareholders of EmergeIT on
the expiry of the Indemnity Period, on a pro rata basis.  However, if any such
claim is made and finally confirmed by way of settlement agreement or final
court proceeding from which all rights of appeal have lapsed, with respect to a
claim arising during such period, an amount equal to the value of such claim
shall be deducted from the number of Escrowed Paid Amalco Shares, such withheld
securities shall be cancelled by Paid, and the balance only of such shares (if
any) will be distributed to the EmergeIT shareholders, notwithstanding a right
to receive a higher number of shares of common stock pursuant to any
Exchangeable Share provisions or agreements related thereto.
 
If no claim is made by EmergeIT former shareholders on account of the
Amalgamation as a result of a breach by Paid of any of its representations,
warranties or covenants under this Agreement within such period, the Escrowed
Paid Share Issuance Direction will be cancelled and returned to Paid at the
twelve-month anniversary of the Closing. However, if any such claim is made and
finally confirmed by way of settlement agreement or final court proceeding from
which all rights of appeal have lapsed, with respect to a claim arising during
such period, an amount equal to the value of such claim shall be applied to the
number of shares of Paid allotted and reserved for issuance as represented by
the Escrowed Paid Share Issuance Direction, such withheld securities shall be
issued on behalf of Paid by its registrar and transfer agent promptly following
the release from escrow of the Escrowed Paid Share Issuance Direction, and the
EmergeIT shareholders shall be entitled to receive their pro rata portion of
such securities, in addition to their shares of common stock and preferred stock
of Paid issuable on the exchange of their Exchangeable Shares, and the Escrowed
Paid Share Issuance Direction with respect to the balance only of such shares
(if any) will be cancelled and returned to Paid.
 
In both cases, if as of the expiry of the Indemnity Period notice of a claim or
claims has been made, but the claim has not been finally settled or adjudicated,
the parties may agree in writing to release (or cancel) a portion of the
relevant escrowed shares, while the balance are retained in escrow pending
resolution of such claim.
 
The escrow agent for the Escrow Shares shall be the duly appointed independent
transfer agent and registrar of Paid or another independent, arm’s length party
acceptable to Paid and exchangeIT to be designated prior to the Effective Date
(the “Escrow Agent”). If necessary, the Escrow Agent shall release the Escrow
Shares subject to and in accordance with this Section 9.3.  Claims shall be
valued at their final amount and the number of securities to be issued to the
holders of Exchangeable Shares or surrendered and cancelled by Paid as the case
may be shall be, in respect of each such claim, the number determined by
dividing the dollar value of such claim by the per share value set forth above
(including any adjustments to same resulting from any stock split, reserve
consolidation, stock dividend or other similar capital reorganization event
which alters the number of issued and outstanding securities of Paid), until
such time as the Indemnity Period has expired (or any claim brought prior to the
expiry of such period has been finally resolved, whichever is later), or the
number of shares available for indemnification has been exhausted.
 
 
-34-

--------------------------------------------------------------------------------

 
 
The baseline and maximum adjustments with respect to such indemnification, based
on the capitalization of Paid as of the date hereof are as follows:
 
[appendixhimage.jpg]


 
-35-

--------------------------------------------------------------------------------

 
 
9.4  
Specific Indemnification.

 
(a) Paid also covenants and agrees to indemnify and save EmergeIT and its
shareholders harmless of, from and against any claim arising from or pertaining
to:
 
(i) Claims (if any) that may be made against Paid in respect of a contingent
liability currently recorded on the books of Paid pertaining to the value of its
common stock, which indemnity shall be for an aggregate maximum amount of
$1,000,000; and
 
(ii) Claims (if any) that may be made against Paid during the period prior to
the Effective Date with applicable legislation, rules and policies concerning
the management and maintenance of certain credit related data, which indemnity
shall be for an aggregate maximum amount of $1,000,0000 and shall continue
during the Indemnity Period.
 
(b) The foregoing specific indemnities are in addition to the general
indemnification provisions of this Agreement and Paid shall cause an additional
10,000,000 shares of common stock to be reserved and available for issuance, pro
rata, to the holders of the Exchangeable Shares, on any conversion of their
shares for shares of common stock and preferred stock of Paid, provided that:
 
(i) No claim may be made under (a)(i) above unless the amount thereof exceeds
$50,000, after which the full amount of such claim shall be covered, up to a
maximum amount of $1,000,000 (including costs and expenses of EmergeIT and the
holders of the Exchangeable Shares for pursuing such claim); and
 
(ii) No claim may be made under (a)(ii) unless the amount thereof exceeds
$10,000, after which the full amount of such claim shall be covered, up to a
maximum amount of $1,000,000 (including costs and expenses of EmergeIT and the
holders of the Exchangeable Shares for pursuing such claim).
 
(c) The indemnity of Paid referred to in Section 9.4(a)(i) above shall continue
in effect until the earlier to occur of (1) thirty-six (36) months following the
Effective Date; and (2) the date of removal of such claim from the financial
statements of Paid as approved by its independent public auditors.
 

 
-36-

--------------------------------------------------------------------------------

 

ARTICLE 10
GENERAL
 
10.1  
Expenses

 
Except as otherwise provided in this Agreement each Party shall pay all costs
and expenses (including the fees and disbursements of legal counsel and other
advisers) it incurs in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated by this Agreement.
 
10.2  
Notices

 
Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section 10.2 referred to as a Notice (the “Notice”)
or permitted to be given in connection with this Agreement,
 
(a) in the case of a Notice to EmergeIT, at:
 
Allan Pratt
3350 Fairview Street, Suite 3-232
Burlington, Ontario
L7N 3L5
 
Email:                      apratt@EmergeIT.com
with a copy to:
Eric Apps
Aluvion Professional Corporation
365 Bay Street, Suite 800
Toronto, Ontario
M5H 2V1
 
Email:                      eric@aluvionlaw.com
 

(b) in the case of a Notice to Paid, Exchangeco, and Callco at:
 
PAID Inc.
200 Fribey Parkway
Suite 4004
Westborough, MA
01581
 
E-mail:                                alewis@paid.com
with a copy to:
Michael Refolo
Mirick, O’Connell, DeMallie & Lougee, LLP
100 Front Street
Worcester, MA
01608-1477
 
E-mail:                                mrefolo@mirickoconnell.com

Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt.  However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
Business Day then the Notice shall be deemed to have been given and received on
the next Business Day.
 
Any Party may, from time to time, change its address by giving Notice to the
other Parties in accordance with the provisions of this Section 10.2.
 
10.3  
Assignment

 
Except for such permitted assignment, no Party may assign this Agreement or any
of the benefits, rights or obligations under this Agreement or enter into any
participation agreement with respect to the benefits under this Agreement
without the prior written consent of the other Parties.
 
10.4  
Enurement

 
This Agreement enures to the benefit of and is binding upon the Parties and
their respective heirs, attorneys, guardians, estate trustees, executors,
trustees and permitted assigns and their respective successors (including any
successor by reason of amalgamation of any Party).
 
10.5  
Amendment

 
No amendment, supplement, modification or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any Party,
is binding unless executed in writing by all parties hereto.
 
 
-37-

--------------------------------------------------------------------------------

 
 
10.6  
Further Assurances

 
The Parties shall, with reasonable diligence, do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by any other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions, whether before or after the Closing.
 
10.7  
Execution and Delivery

 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which taken together shall be deemed to constitute one
and the same instrument.  To evidence its execution of an original counterpart
of this Agreement, a Party may send a copy of its original signature on the
execution page hereof to the other Party by electronic transmission (including
delivery of a .PDF or a .TIF file by electronic mail) and such transmission
shall constitute delivery of an executed copy of this Agreement to the receiving
Party.
 
10.8  
Interpretation

 
In this Agreement:
 
(a) Currency – Unless otherwise specified, all references to money amounts are
to lawful currency of the Canada.
 
(b) Governing Law – This Agreement is a contract made under and shall be
governed by and construed in accordance with the laws of the Province of Ontario
and the federal laws of Canada applicable therein.
 
(c) Headings – Headings of Articles and Sections are inserted for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.
 
(d) Including – Where the word “including” or “includes” is used in this
Agreement, it means “including (or includes) without limitation”.
 
(e) No Strict Construction – The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.
 
(f) Number and Gender – Unless the context otherwise requires, words importing
the singular include the plural and vice versa and words importing gender
include all genders.
 
(g) Severability – If, in any jurisdiction, any provision of this Agreement or
its application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Parties or circumstances.
 
(h) Statutory references – A reference to a statute includes all regulations and
rules made pursuant to such statute and, unless otherwise specified, the
provisions of any statute, regulation or rule which amends, supplements or
supersedes any such statute, regulation or rule.
 
(i) Time – Time is of the essence in this Agreement.
 
10.9  
Knowledge

 
Any reference to the knowledge of any Party means to the knowledge, information
and belief of such Party after making reasonable inquiries regarding the
relevant matter and shall be deemed to include the knowledge of all such
directors, officers, shareholders, employees and advisors of such Party who have
overall responsibility for or knowledge of the matters relevant to such
statement.
 
10.10  
Entire Agreement

 
This Agreement and the agreements and other documents required to be delivered
pursuant to this Agreement, constitute the entire agreement between the Parties
and set out all the covenants, promises, warranties, representations, conditions
and agreements between the Parties in connection with the subject matter of this
Agreement and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, pre-contractual or otherwise. There are no
covenants, promises, warranties, representations, conditions, understandings or
other agreements, whether oral or written, pre-contractual or otherwise,
express, implied or collateral between the Parties in connection with the
subject matter of this Agreement except as specifically set forth in this
Agreement and any other document required to be delivered pursuant to this
Agreement.
 
Remainder of this page intentionally left blank
 

 
-38-

--------------------------------------------------------------------------------

 

IN WITNESS OF WHICH the Parties have executed this Agreement.
 
EMERGEIT INC.
           
By:
____________________________  
Allan Pratt
President and CEO



 
2534845 ONTARIO INC.
           
By:
____________________________  
Authorized Signing Officer
I have the authority to bind the Corporation



 
2534841 ONTARIO INC.
           
By:
____________________________
Authorized Signing Officer
I have the authority to bind the Corporation

 
 
PAID INC.
           
By:
____________________________   
W. Austin Lewis, IV
President and CEO





 
-39-

--------------------------------------------------------------------------------

 

SCHEDULE “A”
 
DEFINITIONS AND PRINCIPLES OF INTERPRETATION
 
Whenever used in this Agreement, the following words and terms have the meanings
set out below:
 
 “Act” means the Business Corporations Act (Ontario);
 
 “Affiliate” has the meaning specified in the Act, as amended from time to time;
 
 “Agreement” means this Amalgamation Agreement, including all schedules, and all
amendments or restatements, as permitted, and references to “Article” or
“Section” mean the specified Article or Section of this Agreement;
 
 “Amalco” means the corporation resulting from the amalgamation of EmergeIT and
Exchangeco, as of the Effective Time;
 
 “Amalco Shareholder(s)” means the holder(s) of the issued and outstanding
Amalco Shares;
 
“Amalco Shares” means the common shares in the capital of Amalco;
 
 “Amalgamation” means an amalgamation under the OBCA, on the terms and subject
to the conditions set out in this Agreement, subject to any amendments or
variations thereto made in accordance with the provisions of the Agreement;
 
 “Amalgamation Resolution” means the resolution approving the amalgamation
resulting from the EmergeIT shareholders meeting called for this purpose;
 
 “arm’s length” has the meaning that it has for purposes of the Income Tax
Act (Canada);
 
 “Business Day” means any day, other than a Saturday or Sunday or a statutory
holiday in the Province of Ontario;
 
 “Claims” includes claims, demands, complaints, grievances, actions,
applications, suits, causes of action, Orders, charges, indictments,
prosecutions, information’s or other similar processes, assessments or
reassessments, judgments, debts, liabilities, penalties, fines, expenses, costs,
damages or losses, contingent or otherwise, whether liquidated or unliquidated,
matured or unmatured, disputed or undisputed, contractual, legal or equitable,
including loss of value, professional fees, including fees and disbursements of
legal costs on a full indemnity basis, and all costs incurred in investigating
or pursuing any of the foregoing or any proceeding relating to any of the
foregoing;
 
 “Closing” means the completion of the Amalgamation contemplated under this
Agreement;
 
“Contracts” means contracts, licenses, leases, agreements, obligations,
undertakings, arrangements, commitments, entitlements or engagements to
which  EmergeIT is a party or by which it is bound or under which it has, or
will have, any liability or contingent liability (in each case, whether written
or oral, express or implied), and includes any quotations, orders, proposals or
tenders which remain open for acceptance and warranties and guarantees;
 

 
-40-

--------------------------------------------------------------------------------

 
 
 “Disclosure Schedule” means Schedule “E” (dated as of the date of the
Agreement);
 
 “Dissent Rights” shall have the meaning ascribed to such term in Article 2 and
Schedule “D”;
 
 “Effective Date” shall have the meaning ascribed to such term in Section
1.2(a);
 
 “Effective Time” means 12:01 a.m. Toronto time on the Effective Date;
 
“EmergeIT Dissenting Shareholder” means any EmergeIT Shareholder who dissents to
the Amalgamation;
 
 “EmergeIT Financial Statements” means the unaudited financial statements of
EmergeIT for the financial year ending December 31, 2015 and the unaudited
financial statements of EmergeIT for the 6 month period ending June 30, 2016,
consisting of a balance sheet and the statement of retained earnings, statement
of income and all notes thereto, or Schedule “F”;
 
 “EmergeIT Shareholder(s)” means the holder(s) of the issued and outstanding
EmergeIT Shares;
 
 “EmergeIT Shares” means the Class A common shares and Class B common shares
which EmergeIT is authorized to issue;
 
 “EmergeIT Warrants” means the # warrants and broker warrants outstanding as of
the date hereof, each entitling the holder to acquire one (1) EmergeIT Share at
exercise prices ranging from $1.00 to $1.55;
 
 “Employees” means individuals employed by EmergeIT on a full-time, part-time or
temporary basis, including those employees on disability leave, parental leave
or other absence;
 
 “Employment Contracts” means Contracts, whether oral or written, relating to an
Employee, including any communication or practice relating to an Employee which
imposes any obligation on EmergeIT;
 
 “Encumbrances” means pledges, liens, charges, security interests, leases, title
retention agreements, mortgages, easements, title defects or adverse claims or
encumbrances of any kind or character whatsoever;
 
 “Environmental Consents” means permits, certificates, licenses, authorizations,
consents, agreements, instructions, directions, notices, registrations,
approvals or other rights made, issued, granted, conferred or required by a
Governmental Authority pursuant to any Environmental Law relating to the
operations, business or assets of EmergeIT;
 
 “Environmental Laws” means Laws relating to the environment and public health
or safety and to the storage, generation, use, handling, manufacture,
processing, labelling, advertising, sale, display, transportation, treatment,
reuse, recycling, release and disposal of hazardous substances;
 
 
-41-

--------------------------------------------------------------------------------

 
 
“Exchange and Call Rights Agreement” means the Exchange and Call Rights
Agreement dated on or about the date hereof among Paid, Exchangeco, and each of
the Amalco Shareholders;
 
“Exchangeable Shares” means the exchangeable preferred shares of Amalco;
 
 “Exchangeco Shareholder(s)” means the holder(s) of the issued and outstanding
Exchangeco Shares;
 
 “Exchangeco Shares” means the common shares which Exchangeco is authorized to
issue;
 
 “Governmental Authorities” means (a) any international, supranational,
multinational, national, federal, provincial, state, municipal, special
administrative, local or other government, (b) any subdivision, department,
court, commission, board, tribunal, bureau, agency or authority of any
government, or (c) any quasi-governmental or private body exercising any
regulatory, rule-making, expropriation, taxing or other governmental or
quasi-governmental authority:
 
(a)  
having or purporting to have jurisdiction on behalf of any nation, province,
territory or state or any other geographic or political subdivision of any of
them; or

 
(b)  
exercising, or entitled or purporting to exercise any administrative, executive,
judicial, legislative, policy, regulatory or taxing authority or power;

 
 “Governmental Authorizations” means authorizations, approvals, franchises,
Orders, certificates, consents, directives, notices, licenses, permits,
variances, agreements, instructions, registrations or other rights issued to or
required by EmergeIT by or from any Governmental Authority;
 
 “Intellectual Property” means all domestic and foreign:
 
(a)  
patents, applications for patents and reissues, divisions, continuations,
renewals, extensions and continuations-in-part of patents or patent
applications;

 
(b)  
proprietary and non-public business information, including inventions (whether
patentable or not), discoveries, trade secrets, confidential information,
know-how, methods, processes, designs, technology, technical data, schematics,
formulae, customer lists and customer data, and documentation relating to any of
the foregoing;

 
(c)  
copyrights, copyright registrations and applications for copyright registration;

 
(d)  
trade names, business names, corporate names, domain names, website names and
world wide web addresses, common law trademarks, trademark registrations,
trademark applications, trade dress and logos;

 
(e)  
protocols, standard operating procedures, databases and data collections,
diagrams, specifications, algorithms, techniques, works of authorship, other
forms of technology and all documentation associated with any of the foregoing;

 
(f)  
computer software and programs (in both source code and object code form),
software code, all proprietary rights in the computer software and programs and
all documentation and other materials related to the computer software and
programs; and

 
(g)  
any other intellectual property and industrial property.

 

 
-42-

--------------------------------------------------------------------------------

 



 
 “Laws” means applicable laws (including common law), statutes, by-laws, rules,
regulations, Orders, ordinances, protocols, codes, guidelines, treaties,
policies, notices, directions, decrees, judgments, awards or requirements, in
each case of any Governmental Authority;
 
 “Material Adverse Effect” means any change, effect or circumstance that, when
considered either individually or in the aggregate together with all other
adverse changes, effects or circumstances with respect to which such phrase is
used in this Agreement, is materially adverse to, or could reasonably be
expected to have a material adverse effect on the financial condition, assets,
business, results of operations or prospects of EmergeIT, other than those
resulting from industry-wide conditions or general economic conditions affecting
the industry in which EmergeIT operates, and which do not disproportionately
affect EmergeIT;
 
 “Net Working Capital Amount” means, in respect of Paid or EmergeIT, as the case
may be, the amount obtained by subtracting its current liabilities from current
assets, and for such purpose (i) current assets will include cash, accounts
receivable that are less than 90 days outstanding, inventory (other than
obsolete inventory), investments in publicly listed investment grade securities,
and prepaid expenses; and (ii) current liabilities shall include all accounts
payable and other trade debt, accrued expenses, and including accruals for taxes
and other amounts payable and accruing due as of the date of such calculation,
customer deposits and deferred revenue, and the current portion of any long term
debt, including all amounts payable on demand or the amount in respect of which
such party has a contingent liability, and including the current portion of long
term debt payable within 12 months of the date of determination.
 
“Notice” has the meaning given in Section 10.2;
 
 “Orders” means orders, injunctions, judgments, administrative complaints,
decrees, rulings, awards, assessments, directions, instructions, penalties or
sanctions issued, filed or imposed by any Governmental Authority or arbitrator;
 
 “Paid Financial Statements” means the audited quarterly financial statements
(10Q) of Paid for the period ending June 30, 2016;
 
“Paid Shares” means the common shares and preferred shares in its capital stock
which Paid is authorized to issue;
 
 “Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, Governmental Authority, and where the
context requires any of the foregoing when they are acting as trustee, executor,
administrator or other legal representative, including, for greater certainty,
the Parties;
 
 “Personal Information” means information in the possession or under the control
of EmergeIT about an identifiable individual;
 
“Replacement Warrant” means the replacement warrant issued to holders of
EmergeIT Warrants on exchange and surrender of such EmergeIT Warrants,
representing a right to acquire Amalco Shares on the same terms and conditions
as the EmergeIT Warrants, at their economic equivalent;
 

 
-43-

--------------------------------------------------------------------------------

 
 
 “Subsidiaries” means corporations or other Persons in which EmergeIT has a
controlling equity interest, including any subsidiary body corporate as defined
in the Act;
 
“Support Agreement” means the Support Agreement dated on or about the date
hereof between Amalco and Paid;
 
“Taxes” includes any taxes, duties, fees, premiums, assessments, imposts, levies
and other charges of any kind whatsoever imposed by any Governmental Authority,
including all interest, penalties, fines, additions to tax or other additional
amounts imposed by any Governmental Authority in respect thereof, and including
those levied on, or measured by, or referred to as, income, gross receipts,
profits, capital, transfer, land transfer, sales, goods and services, harmonized
sales, use, value-added, excise, stamp, withholding, business, franchising,
property, development, occupancy, employer health, payroll, employment, health,
social services, education and social security taxes, all surtaxes, all customs
duties and import and export taxes, countervail and anti-dumping, all license,
franchise and registration fees and all employment insurance, health insurance
and Canada, Ontario and other government pension plan premiums or contributions;
 
 “Transaction” means the amalgamation of EmergeIT and Exchangeco on the terms
and conditions set forth under this Agreement;
 
 “Transaction Agreements” means, collectively, this Agreement, the Exchange and
Call Rights Agreement, the Support Agreement and any other document or
certificate relating hereto;
 
NET WORKING CAPITAL AMOUNT ADJUSTMENT
 
The valuation amount for the transaction is $14,997,166 (the “Transaction
Value”).
 
The Effective Date of the transaction is expected to occur on or about October
3, 2016 and in any case prior to October 31, 2016 (the “Effective Date”)
 
5,500,000 shares of common stock and 38,250,000 shares of preferred stock in
aggregate are issuable to the EmergeIT Shareholders under the Exchangeable
Shares as of the Effective Date (the “Share Consideration”)
 
The estimated Net Working Capital Amount of EmergeIT immediately prior to the
Effective Date, shall be not less than -$500,000.
 
The estimated Net Working Capital Amount of Paid immediately prior to the
Effective Date, shall be not less than $75,000.
 
The actual Net Working Capital Amount for each of EmergeIT and Paid will be
determined within 30 days following the Effective Date (the “Determination
Date”).
 
If the actual Net Working Capital Amount as of the Determination Date for either
or both of Paid and EmergeIT is within 10% of the estimated Net Working Capital
Amount (the “Threshold”) no adjustment will be made to the Share Consideration
in respect of such variance.
 
If the actual Net Working Capital Amount of either Paid or EmergeIT as of the
Determination Date is less than or exceeds their estimated amount, an adjustment
(positive or negative) will be made as follows:
 
a)  
To increase the relative proportionate ownership of the shareholders of EmergeIT
in Paid, if the EmergeIT Net Working Capital Amount exceeds and / or the Paid
Net Working Capital Amount is less than the estimated amount set forth above by
a value exceeding the Threshold; and

 
b)  
To decrease the relative proportionate ownership of the shareholders of EmergeIT
in Paid, if the EmergeIT Net Working Capital Amount is less than and / or the
Paid Net Working Capital Amount is greater than the estimated amount set forth
above by a value exceeding the Threshold.

 
Any increase or decrease in the actual Net Working Capital Amount of either Paid
or EmergeIT exceeding the Threshold set forth above will result in an adjustment
in the number of Consideration Shares, which adjustment will be determined by
(i) multiplying the number of Consideration Shares issuable under this Agreement
prior to such adjustment by a fraction the numerator of which is the excess or
shortfall amount determined under (a) or (b) above and the denominator of which
is the Transaction Value; (ii) adding that number of shares to, or subtracting
that number of shares from the Consideration Shares; and (iii) allocating such
increased number or reduced number of Consideration Shares pro rata to the
EmergeIT Shareholders.
 
Any adjustment required above will be implemented initially by adjusting the
number of escrowed shares held under this Agreement, such that:
 
·
in the case of a downward reduction in the number of shares to be issued to the
EmergeIT Shareholders, a corresponding number of Exchangeable Shares held in
escrow and representing the appropriate number of shares of common stock and
preferred stock of Paid issuable to such holders will be cancelled; and

 
·
in the case of an upward increase in the number of shares to be issued to the
EmergeIT Shareholders, a corresponding number of Exchangeable Shares
exchangeable for shares of common stock and preferred stock of Paid will be
issued to the EmergeIT Shareholders.



 
-44-

--------------------------------------------------------------------------------

 

SCHEDULE “D”
 
RIGHT TO DISSENT
 
Pursuant to the provisions of Section 185 of the Business Corporations Act
(Ontario) (the “OBCA”), a Shareholder is entitled to dissent and be paid the
fair value of their Shares if the Shareholder objects to the special resolution
and the special resolution becomes effective.
 
A Shareholder may dissent only with respect to all of the Shares of a class held
by the Shareholder on behalf of any one beneficial owner and registered in the
Shareholder’s name. However, a Shareholder is not entitled to dissent from the
special resolution with respect to any Shares beneficially owned by one owner if
the Shareholder votes any such Shares beneficially owned by that owner in favour
of the special resolution.
 
In order to dissent, a Shareholder must send a written objection (an “Objection
Notice”) to the special resolution to the Corporation at its principal office
set forth in this notice of meeting, Attention: Allan Pratt and such Objection
Notice must be received by the Corporation before the date of the Meeting.
 
A vote against the special resolution or an abstention in respect thereof does
not constitute such an Objection Notice, but a Shareholder need not vote his or
her Shares against the special resolution in order to dissent in respect of the
special resolution. Similarly, the revocation of a proxy conferring authority on
the proxy holder to vote in favour of the special resolution does not constitute
an Objection Notice in respect of the special resolution, but any such proxy
granted by a Shareholder who intends to dissent should be validly revoked in
order to prevent the proxy holder from voting such Shares in favour of the
special resolution and thereby disentitling the Shareholder from the right to
dissent.
 
If the special resolution is approved, within 10 days following the date of the
Meeting, the Corporation will deliver to each Shareholder who has filed an
Objection Notice in respect of the special resolution, at the address specified
for such purpose in such Shareholder’s Objection Notice, a notice stating that
the special resolution has been adopted (the “Approval Notice”). An Approval
Notice is not required to be sent to any Shareholder who voted for the special
resolution or who has withdrawn an Objection Notice.
 
Within 20 days after receipt by a Shareholder of the Approval Notice or, if no
Approval Notice is received by the dissenting Shareholder, within 20 days after
such Shareholder learns that the special resolution has been adopted, the
dissenting Shareholder is required to send a written notice to the Corporation,
at the address set forth in the preceding paragraph, setting forth the
Shareholder’s name and address, the number of Shares held in respect of which
such Shareholder dissents and a demand for payment of the fair value of such
Shares (the “Demand for Payment”).
 
Within 30 days thereafter, the Shareholder must send the Share certificates
representing such shares of the Corporation.  Such Share certificates will be
endorsed by the Corporation with a notice that the holder is a dissenting
Shareholder and will be returned to the dissenting Shareholder. A Shareholder
who fails to forward share certificates within the time required loses any right
to make a claim for payment of the fair value of such Shareholder’s Shares.
 
On sending a Demand for Payment to the Corporation, a dissenting Shareholder
ceases to have any rights as a Shareholder except the right to be paid the fair
value of his or her Shares unless the dissenting Shareholder withdraws the
Demand for Payment before the Corporation sends an Offer to Purchase as
described below or the special resolution does not become effective, in which
case such Shareholder’s rights are reinstated as of the date such Demand for
Payment was sent. If a Shareholder fails to comply with each of the steps
required to dissent effectively, the rights, privileges, restrictions and
conditions attaching to such Shareholder’s Shares will be amended in accordance
with the special resolution.
 
 
-45-

--------------------------------------------------------------------------------

 
 
Not later than seven days after the later of the day on which the action
approved under the special resolution becomes effective and the date the
Corporation receives the Demand for Payment, the Corporation will send to each
dissenting Shareholder a written offer (the “Offer to Pay”) to pay for the
Shares that are the subject of the Objection Notice in an amount considered by
the Board of Directors of the Corporation to be the fair value of such Shares as
of the close of business on the day before the day on which the action approved
by the special resolution becomes effective, accompanied by a statement showing
how the fair value was determined. Every Offer to Pay for a class of Shares
shall be on the same terms.
 
A dissenting Shareholder who accepts the Offer to Pay will be paid by the
Corporation within 10 days of acceptance by the dissenting Shareholder of such
offer, provided Share certificates representing the Shares held by such
dissenting Shareholder have been delivered to the Corporation. The Offer to Pay
lapses if the Corporation does not receive an acceptance of the Offer to Pay
within 30 days after the date on which the Offer to Pay was made.
 
If the Corporation fails to make the Offer to Pay or a dissenting Shareholder
fails to accept the Offer to Pay within the time limit prescribed therefor, the
Corporation may apply under the OBCA to a court to fix a fair value for the
Shares within 50 days after the day on which the action approved by the special
resolution becomes effective or within such further period as the court may
allow. Upon any application to a court by the Corporation, the Corporation shall
notify each affected dissenting Shareholder of the date, place and consequences
of the application and of such dissenting Shareholder’s right to appear and be
heard in person or by counsel. If the Corporation fails to make such
application, the dissenting Shareholder has the right to so apply within a
further period of 20 days or within such further period as a court may allow.
 
All dissenting Shareholders whose Shares have not been purchased by the
Corporation will be joined as parties to the application and will be bound by
the decision of the court. The court may determine whether any person is a
dissenting Shareholder who should be joined as a party and the court will fix a
fair value for the Shares of all dissenting Shareholders. Provided that the
special resolution becomes effective, a Shareholder who complies with each of
the steps required to dissent effectively is entitled to be paid the fair value
of the Shares in respect of which such Shareholder has dissented. Such fair
value as determined by the court may be more than, less than or equal to the
consideration to be received under the Offer to Pay.
 
The foregoing is a summary only of the rights of dissenting Shareholders. Any
Shareholder desiring to exercise a right to dissent should seek legal advice
since failure to comply strictly with the provisions of section 185 of the OBCA
may prejudice that right. The right of a Shareholder to dissent is not exclusive
of any other rights available to Shareholders generally, such as rights in
respect of corporate directors’ duties of good faith and care under the OBCA or
otherwise.
 
 
-46-

--------------------------------------------------------------------------------

 
 
Appendix I 
Form of Exchange and Call Rights Agreement

--------------------------------------------------------------------------------


EXCHANGE AND CALL RIGHTS AGREEMENT
 
This EXCHANGE AND CALL RIGHTS AGREEMENT made as of October 5, 2016 (the
“Agreement”), among Paid Inc. (“Paid”), a corporation incorporated under the
laws of the State of Delaware, 2534841 Ontario Inc. (“Callco”), a wholly-owned
subsidiary of Paid and a corporation incorporated under the laws of the Province
of Ontario, ShipTime Canada Inc. (“Amalco”), a wholly-owned subsidiary of Paid
and a corporation incorporated under the laws of the Province of Ontario, and
Amalco in its capacity as agent and bare trustee on behalf of the holders of
Exchangeable Shares (as defined herein) listed on Schedule “A” annexed hereto.
 
WHEREAS, in connection with an amalgamation agreement dated as of September 1,
2016, by and among Paid, emergeIT Inc., Callco, and Exchangeco, (the
“Amalgamation Agreement”), emergeIT Inc. and Exchangeco are to amalgamate and
form Amalco, and Amalco is to issue exchangeable preferred shares (the
“Exchangeable Shares”) to certain persons in exchange for their securities of
emergeIT Inc.;
 
WHEREAS, holders of Exchangeable Shares will be entitled to require Amalco to
redeem such Exchangeable Shares and upon such redemption the Exchangeable Shares
shall be exchanged by Amalco the Exchangeable Preferred Share Consideration;
 
WHEREAS, Callco will be entitled in certain events to require the exchange of
the Exchangeable Shares for the Exchangeable Preferred Share Consideration
pursuant to a support agreement dated as of the date hereof among Paid, Callco
and Amalco (the “Support Agreement”);
 
WHEREAS, the parties intend the Exchangeable Shares to be economically
equivalent to the Paid US Common Stock and Paid US Preferred Stock and for each
Exchangeable Share to be treated as 480 shares of Paid US Common Stock and 3,344
shares of Paid US Preferred Stock outstanding for United States federal income
and corresponding state and local Tax purposes;
 
WHEREAS, pursuant to the Amalgamation Agreement, Paid, Callco and Amalco are
required to execute an exchange and call rights agreement substantially in the
form of this Agreement;
 
NOW THEREFORE, in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
 
ARTICLE 1
 
DEFINITIONS AND INTERPRETATION
 
1.1
Definitions

 
In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Share Provisions”) attaching to the
Exchangeable Shares as set out in the articles of Amalco. The following terms
shall have the following meanings:
 
“Act” means the Business Corporations Act (Ontario), including the regulations
promulgated thereunder, in either case as amended from time to time.
 
“Agreement” has the meaning ascribed thereto in the introductory paragraph.
 
“Amalco” has the meaning ascribed thereto in the introductory paragraph.
 
“Automatic Exchange Right” has the meaning ascribed thereto in Section 2.11(2).
 
“Callco” has the meaning ascribed thereto in the introductory paragraph.


“Amalgamation Agreement” has the meaning ascribed thereto in the recitals.
 
“Exchange Right” has the meaning ascribed thereto in Section 2.1.
 
“Exchangeable Shares” has the meaning ascribed thereto in the recitals.
 
“Exchangeco” has the meaning ascribed thereto in the introductory paragraph.
 
“including” means “including without limitation” and “includes” means “includes
without limitation”.
 
 
-47-

--------------------------------------------------------------------------------

 
 
“Insolvency Event” means (i) the institution by Amalco of any proceeding to be
adjudicated a bankrupt or insolvent or to be dissolved or wound up, or the
consent of Amalco to the institution of bankruptcy, insolvency, dissolution or
winding-up proceedings against it, or (ii) the filing by Amalco of a petition,
answer or consent seeking dissolution or winding-up under any bankruptcy,
insolvency or analogous Laws, including the Companies Creditors’ Arrangement Act
(Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
Amalco to contest in good faith any such proceedings within 30 days of becoming
aware thereof, or the consent by Amalco to the filing of any such petition or to
the appointment of a receiver, or (iii) the making by Amalco of a general
assignment for the benefit of creditors, or the admission in writing by Amalco
of its inability to pay its debts generally as they become due, or (iv) Amalco
not being permitted, pursuant to solvency requirements of applicable Law and
further to Section B8.1(d) of the Share Provisions, to redeem any Retracted
Shares specified in a Retraction Request delivered to Amalco in accordance with
Article B7 of the Share Provisions.
 
“Non-Affiliated Holders” mean the registered holders from time to time of
Exchangeable Shares, other than members of the Paid Group.
 
“Officer’s Certificate” means, with respect to Paid, Callco or Amalco, as the
case may be, a certificate signed by any one of the Chairman of the Board, the
President, any Vice-President or any other executive officer of Paid, Callco or
Amalco, as the case may be.
 
“Other Corporation” has the meaning ascribed thereto in Section 3.4(c).
 
“Other Shares” has the meaning ascribed thereto in Section 3.4(c).
 
“Paid” has the meaning ascribed thereto in the introductory paragraph.
 
“Paid Group” means, collectively, Paid and any subsidiary of Paid, whether now
in existence or hereafter created or acquired, including without limitation
Callco and Amalco.
 
“Paid Liquidation Event” has the meaning ascribed thereto in Section 2.11(1).
 
“Paid Liquidation Event Effective Date” has the meaning ascribed thereto in
Section 2.11(3).
 
“Paid Successor” has the meaning ascribed thereto in Section 3.1.
 
“Paid US Common Stock” means one share of Common Stock in the capital stock of
Paid, par value $0.0001.
 
“Paid US Preferred Stock” means one share of Preferred Stock in the capital
stock of Paid, par value $0.0001.
 
1.2
Interpretation Not Affected by Headings, etc.

 
The division of this Agreement into articles and sections and the insertion of
headings are for reference purposes only and shall not affect the interpretation
of this Agreement. Unless otherwise indicated, any reference in this Agreement
to an “Article” or “Section” refers to the specified Article or Section of this
Agreement.
 
1.3
Number, Gender, etc.

 
In this Agreement, unless the context otherwise requires words importing the
singular number include the plural and vice versa. Words importing any gender
shall include all genders and words importing persons include individuals,
corporations, partnerships, companies, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind.
 
1.4
Date for any Action

 
If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
 
1.5
Currency

 
Unless otherwise stated, all references in this Agreement to sums of money are
expressed in, and all payments provided for herein shall be made in United
States dollars, and “$” or “US$” refers to United States dollars and “C$” refers
to Canadian dollars.
 
1.6
Payments

 
All payments to be made hereunder will be made without interest and less any Tax
required by Canadian or United States Tax Law to be deducted and withheld.
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
EXCHANGE RIGHT, AUTOMATIC EXCHANGE RIGHT AND
 
PAID SUPPORT
 
2.1
Grant and Ownership of the Automatic Exchange Right and the Exchange Right

 
Callco hereby grants to each Non-Affiliated Holder the Automatic Exchange Right.
Callco hereby grants to each Non-Affiliated Holder the right upon the occurrence
and during the continuance of an Insolvency Event, to require Callco to purchase
from such holder all or any part of the Exchangeable Shares held by such holder,
all in accordance with the provisions of this Agreement and to the extent
permitted by applicable law (the “Exchange Right”). Paid hereby ratifies,
approves and confirms the grant by Callco of each of the Automatic Exchange
Right and the Exchange Right. Paid and Callco each hereby acknowledge receipt
from the Non-Affiliated Holders of good and valuable consideration (and the
adequacy thereof) for the grant of the Automatic Exchange Right and the Exchange
Right by Callco to the holders.
 
2.2
Restrictions On Transfer and Legended Share Certificates

 
Except as required or permitted under this Agreement, no holder of Exchangeable
Shares may sell, transfer or otherwise dispose of their Exchangeable Shares
unless, subject to applicable securities Laws in Canada and the United States,
(i) such transaction is (in the case of a shareholder who is a natural person
only) to a successor in interest as a result of their death; or (ii) in any
other circumstance a transfer approved by the board of directors of each of
Amalco and Paid. Amalco will cause each certificate representing Exchangeable
Shares to bear an appropriate legend notifying the holder thereof of the
Automatic Exchange Right, the Exchange Right and of their right to exercise the
Exchange Right in respect of the Exchangeable Shares held by such holder.
 
2.3
Exercise of Exchange Right

 
The Exchange Right shall be and remain vested in and exercisable by each holder
in respect of the Exchangeable Shares held by such holder.


2.4
Purchase Price

 
The purchase price payable by Callco for each Exchangeable Share to be purchased
by Callco under the Exchange Right shall be an amount per share equal to the
Exchangeable Preferred Share Consideration.
 
2.5
Exercise Instructions

 
Subject to the terms and conditions herein set forth, a Non-Affiliated Holder
shall be entitled, upon the occurrence and during the continuance of an
Insolvency Event, to exercise the Exchange Right with respect to all or any part
of the Exchangeable Shares registered in the name of such holder on the books of
Amalco.  To exercise the Exchange Right, the Non-Affiliated Holder shall deliver
to Amalco, in person or by certified or registered mail, at its registered
office, or at such other places in Canada as Amalco may from time to time
designate by written notice to the Non-Affiliated Holders, the certificates
representing the Exchangeable Shares which the holder desires Callco to
purchase, duly endorsed in blank for transfer, and accompanied by such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the Act and the articles and by-laws of Amalco and
such additional documents and instruments as Amalco may reasonably require
together with: (a) a duly completed form of notice of exercise of the Exchange
Right, contained on the reverse of or attached to the Exchangeable Share
certificates, stating (i) that the holder thereby exercises the Exchange Right
so as to require Callco to purchase from the holder the number of Exchangeable
Shares specified therein, (ii) that such holder has good title to and owns all
such Exchangeable Shares to be acquired by Callco free and clear of all liens,
claims, security interests and encumbrances, (iii) the names in which the
certificates representing Paid US Common Stock and Paid US Preferred Stock
issuable in connection with the exercise of the Exchange Right are to be issued
and (iv) the names and addresses of the persons to whom such new certificates
should be delivered; and (b) payment (or evidence satisfactory to Amalco, Callco
and Paid of payment) of the Taxes (if any) payable as contemplated by
Section 2.8 of this Agreement. If only a portion of the Exchangeable Shares
represented by any certificate or certificates delivered to Amalco are to be
purchased by Callco under the Exchange Right, a new certificate for the balance
of such Exchangeable Shares shall be issued to the holder at the expense of
Amalco. In the event of any failure or refusal of Callco to do so, for any
reason, the holder may exercise such rights by delivering a notice of exercise
to like affect to Paid.
 
2.6
Delivery of Paid Common Stock and Paid Preferred Stock; Effect of Exercise

 
Promptly after receipt by Amalco of the certificates representing the
Exchangeable Shares that a holder desires Callco to purchase under the Exchange
Right, together with such documents and instruments of transfer and a duly
completed form of notice of exercise of the Exchange Right (and payment of
Taxes, if any, payable as contemplated by Section 2.8 or evidence thereof), duly
endorsed for transfer to Callco, or as it may direct prior to closing, Amalco
shall notify Callco and Paid of its receipt of the same, and Callco shall
promptly thereafter deliver or cause to be delivered to the holder of such
Exchangeable Shares (or to such other persons, if any, properly designated by
such holder), the Exchangeable Preferred Share Consideration deliverable in
connection with such exercise of the Exchange Right; provided, however, that no
such delivery shall be made unless and until the holder requesting the same
shall have paid (or provided evidence satisfactory to Amalco and Callco of the
payment of) the Taxes (if any) payable as contemplated by Section 2.8 of this
Agreement. Immediately upon the giving of notice by Amalco of the exercise of
the Exchange Right, as provided in this Section 2.6, the closing of the
transaction of purchase and sale contemplated by the Exchange Right shall be
deemed to have occurred, and the holder of such Exchangeable Shares shall be
deemed to have transferred to Callco all of its right, title and interest in and
to such Exchangeable Shares and shall not be entitled to exercise any of the
rights of a holder in respect thereof, other than the right to receive the
Exchangeable Preferred Share Consideration therefor, unless such Exchangeable
Preferred Share Consideration is not delivered by Callco (or Paid, as the case
may be) to such holder (or to such other person, if any, properly designated by
such holder), within five Business Days of the date of the giving of such notice
to Amalco, in which case the rights of the holder shall remain unaffected until
such Exchangeable Preferred Share Consideration is so delivered and any such
cheque or other property comprising a portion of the Exchangeable Preferred
Share Consideration is paid. Concurrently with the closing of the transaction of
purchase and sale contemplated by the Exchange Right, such holder shall be
considered and deemed for all purposes to be the holder of the Paid US Common
Stock and Paid US Preferred Stock delivered to it pursuant to the Exchange
Right.
 
 
-49-

--------------------------------------------------------------------------------

 


2.7
Exercise of Exchange Right Subsequent to Retraction

 
In the event that a Non-Affiliated Holder has delivered a Retraction Request
pursuant to Article B7 of the Share Provisions, and provided that Callco has not
exercised its Call Right with respect to the Retracted Shares and that the
holder shall not have revoked the Retraction Request delivered by the holder to
Amalco pursuant to Section B7.4(e) of the Share Provisions, the Retraction
Request will constitute and will be deemed to constitute notice from the holder
of the exercise of the Exchange Right with respect to those Retracted Shares.
 
2.8
Stamp or Other Transfer Taxes

 
Upon any sale of Exchangeable Shares to Callco (or Paid, as the case may be)
pursuant to the Exchange Right or the Automatic Exchange Right, the share
certificate or certificates representing Paid US Common Stock and Paid US
Preferred Stock to be delivered in connection with the payment of the total
purchase price therefor shall be issued in the name of the holder who is the
holder of the Exchangeable Shares so sold or in such names as such holder may
otherwise direct in writing without charge to the holder of the Exchangeable
Shares so sold, provided, however, that such holder: (a) shall pay (and neither
Paid nor Callco nor Amalco shall be required to pay) any documentary, stamp,
transfer or other similar Taxes such holder may be legally required to pay in
respect of any transfer involved in the issuance or delivery of such shares to a
person other than such holder; or (b) shall have established to the satisfaction
of Paid, Callco and Amalco that such Taxes, if any, have been paid.
 
2.9
Notices to Non-Affiliated Holders

 
As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, Amalco and Callco shall give written notice thereof to each
Non-Affiliated Holder, which notice shall contain a brief statement of the right
of the holders with respect to the Exchange Right.
 
2.10
Call Rights

 
The Liquidation Call Right, the Redemption Call Right, the Call Right and the
Change of Law Call Right are hereby agreed to, acknowledged, consented to and
confirmed.
 
2.11
Automatic Exchange Right

 
 
(1)
Paid or Callco, as the case may be, shall give each Non-Affiliated Holder
written notice of each of the following events (each a “Paid Liquidation Event”)
at the time set forth below:

 
 
(a)
in the event of any determination by the board of directors of Paid or Callco to
institute voluntary liquidation, dissolution or winding up proceedings with
respect to Paid or Callco or to effect any other distribution of assets of Paid
or Callco among its stockholders for the purpose of winding up its affairs, at
least 10 days prior to the proposed effective date of such liquidation,
dissolution, winding up or other distribution; and

 
 
(b)
promptly following the earlier of (i) receipt by Paid or Callco of notice of,
and (ii) Paid or Callco otherwise becoming aware of any instituted claim, suit,
petition or other proceeding with respect to the involuntary liquidation,
dissolution or winding up of Paid or Callco or to effect any other distribution
of assets of Paid or Callco among its stockholders for the purpose of winding up
its affairs in each case where Paid or Callco has failed to contest in good
faith any such proceeding commenced in respect of Paid within 30 days of
becoming aware thereof.

 
 
(2)
The notice contemplated by Section 2.11(1)(a) or 2.11(1)(b) shall include a
brief description of the automatic exchange of Exchangeable Shares for the
Exchangeable Preferred Share Consideration provided for in Section 2.11(3) below
(the “Automatic Exchange Right”).



 
(3)
In order that the Non-Affiliated Holders will be able to participate on a pro
rata basis with the holders of Paid US Common Stock and Paid US Preferred Stock
in the distribution of assets of Paid or Callco in connection with a Paid
Liquidation Event, immediately prior to the effective date (the “Paid
Liquidation Event Effective Date”) of a Paid Liquidation Event all of the then
outstanding Exchangeable Shares (other than Exchangeable Shares held by Paid or
its Subsidiaries) shall be automatically exchanged for the Exchangeable
Preferred Share Consideration. To effect such automatic exchange, Paid or Callco
shall, or shall cause a Permitted Affiliate to, subject to applicable law,
purchase each Exchangeable Share outstanding on the last Business Day
immediately prior to the Paid Liquidation Event Effective Date and held by a
Non-Affiliated Holder, and each such holder shall sell free and clear of any
liens, claims or encumbrances the Exchangeable Shares held by it at such time,
for a purchase price per share equal to the Exchangeable Preferred Share
Consideration.

 
 
-50-

--------------------------------------------------------------------------------

 
 
 
(4)
On the Business Day immediately prior to the Paid Liquidation Event Effective
Date, the closing of the transaction of purchase and sale contemplated by the
automatic exchange of Exchangeable Shares for the Exchangeable Preferred Share
Consideration shall be deemed to have occurred, and each Non-Affiliated Holder
shall be deemed to have transferred to Paid or Callco all of such holder’s
right, title and interest in and to such Exchangeable Shares free and clear of
any liens, claims or encumbrances and shall cease to be a holder of such
Exchangeable Shares and Paid or Callco shall deliver or cause to be delivered to
such holders the Exchangeable Preferred Share Consideration deliverable upon the
automatic exchange of the Exchangeable Shares.  Concurrently with each such
Non-Affiliated Holder ceasing to be a holder of Exchangeable Shares, such holder
shall be considered and deemed for all purposes to be the holder of Paid US
Common Stock and Paid US Preferred Stock delivered to it pursuant to the
automatic exchange of such holder’s Exchangeable Shares for the Exchangeable
Preferred Share Consideration and the certificates held by such holder
previously representing the Exchangeable Shares exchanged by such holder with
Paid or Callco pursuant to such automatic exchange shall thereafter be deemed to
represent the Paid US Common Stock and Paid US Preferred Stock delivered to such
holder by Paid or Callco pursuant to such automatic exchange. Upon the request
of any holder and the surrender by such holder of Exchangeable Share
certificates deemed to represent Paid US Common Stock and Paid US Preferred
Stock, duly endorsed in blank and accompanied by such instruments of transfer as
Paid or Callco may reasonably require, there shall be delivered to such holder
certificates representing the Paid US Common Stock and Paid US Preferred Stock
of which such holder is the holder and the remainder of the Exchangeable
Preferred Share Consideration, if any.

 
2.12
Paid Common Stock

 
Notwithstanding anything herein to the contrary, the obligations of Paid to
issue Paid US Common Stock and Paid US Preferred Stock, and Callco to deliver or
cause to be delivered Paid US Common Stock and Paid US Preferred Stock, pursuant
to the Automatic Exchange Right or the Exchange Right, are subject to all
applicable laws.
 
2.13
Withholding Rights

 
Paid, Callco and Amalco shall be entitled to deduct and withhold from any
consideration otherwise payable to any Non-Affiliated Holder of the Exchangeable
Preferred Share Consideration such amounts (without duplication) as Paid, Callco
or Amalco, as the case may be, is legally required to deduct and withhold with
respect to such payment under the Tax Act or the U.S. Tax Code or any provision
of federal, provincial, state, territorial, local or foreign Tax Law, in each
case as amended or succeeded. In particular, any dividend paid on the
Exchangeable Shares to Canadian resident holders may be subject to United States
withholding tax as if such dividend had been paid on the Paid US Common Stock.
To the extent that amounts are so withheld, such withheld amounts shall be
treated for all purposes as having been paid to the holder of the shares in
respect of which such deduction and withholding was made, provided that such
withheld amounts are actually remitted to the appropriate Taxing Authority. To
the extent that the amount so required to be deducted or withheld from any
payment to a holder exceeds the cash portion of the consideration otherwise
payable to the holder, Paid, Callco and Amalco are hereby authorized to sell or
otherwise dispose of such portion of the consideration as is necessary to
provide sufficient funds to Paid, Callco or Amalco, as the case may be, to
enable it to comply with such deduction or withholding requirement and Paid,
Callco or Amalco shall notify the holder thereof and remit to such holder any
unapplied balance of the net proceeds of such sale.
 
2.14
No Fractional Entitlements

 
Notwithstanding anything contained in this Agreement, including, without
limitation, Article 2, no Non-Affiliated Holder shall be entitled to, and Paid
will not deliver, fractions of Paid US Common Stock or Paid US Preferred
Stock.  Where the application of the provisions of this Agreement, including,
without limitation, Article 2, would otherwise result in a Non-Affiliated Holder
receiving a fraction of a Paid US Common Stock or Paid US Preferred Stock, the
holder shall be entitled to receive the nearest whole number of Paid US Common
Stock or Paid US Preferred Stock after rounding down the fractional share.
 
 
-51-

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
PAID’S SUCCESSORS
 
3.1
Certain Requirements in Respect of Combination, etc.

 
Neither Paid nor Callco shall enter into any transaction (whether by way of
reconstruction, reorganization, consolidation, arrangement, merger, transfer,
sale, lease or otherwise) whereby all or substantially all of its undertaking,
property and assets would become the property of any Other Corporation (as
defined below) or, in the case of a take-over, merger, arrangement, amalgamation
or other business combination, of the continuing corporation resulting
therefrom, but may do so if:
 
 
(a)
such Other Corporation or continuing corporation (the “Paid Successor”) by
operation of Law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are necessary or advisable to evidence the
assumption by the Paid Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Paid Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of Paid or Callco, as the case may be,
under this Agreement; and

 
 
(b)
such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the Non-Affiliated Holders hereunder.

 
3.2
Vesting of Powers in Successor

 
Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the amendment
provided for in Section 3.1 and thereupon the Paid Successor and such Other
Corporation that may then be the issuer of the Paid US Common Stock and Paid US
Preferred Stock shall possess and from time to time may exercise each and every
right and power of Paid under this Agreement in the name of Paid or otherwise
and any act or proceeding by any provision of this Agreement required to be done
or performed by the board of directors of Paid or Callco, as the case may be, or
any officers of Paid or Callco may be done and performed with like force and
effect by the directors or officers of such Paid Successor.
 
3.3
Wholly-Owned Subsidiaries

 
Nothing herein shall be construed as preventing the amalgamation or merger of
any direct or indirect wholly-owned Subsidiary of Paid with or into Paid or the
winding-up, liquidation or dissolution of any direct or indirect wholly-owned
Subsidiary of Paid, provided that all of the assets of such Subsidiary are
transferred to Paid or another direct or indirect wholly-owned Subsidiary of
Paid, and any such transactions are expressly permitted by this Article 3.



3.4
Successor Transaction

 
Notwithstanding the foregoing provisions of Article 3, in the event of a Paid
Liquidity Transaction:
 
 
(a)
in which Paid merges or amalgamates with, or in which all or substantially all
of the then outstanding Paid US Common Stock and Paid US Preferred Stock are
acquired by, one or more other corporations to which Paid, immediately before
such merger, amalgamation or acquisition, is “related” within the meaning of the
Tax Act (otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 
 
(b)
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

 
 
(c)
in which all or substantially all of the then outstanding Paid US Common Stock
and Paid US Preferred Stock are converted into or exchanged for shares or rights
to receive such shares (the “Other Shares”) of another corporation (the “Other
Corporation”) that, immediately after such Paid Liquidity Transaction, owns or
controls, directly or indirectly, Paid, then:

 
 
(d)
all references herein to “Paid” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to “Paid Common
Stock” shall thereafter be and be deemed to be references to “Other Shares”
(with appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Share Provisions or exchange of such shares pursuant to this
Agreement immediately subsequent to the Paid Liquidity Transaction being
entitled to receive that number of Other Shares equal to the number of Other
Shares such holder of Exchangeable Shares would have received if the exchange,
redemption or retraction of such shares pursuant to the Share Provisions or
exchange of such shares pursuant to this Agreement had occurred immediately
prior to the Paid Liquidity Transaction and the Paid Liquidity Transaction was
completed, but subject to subsequent adjustments to reflect any subsequent
changes in the capital of the Other Corporation, including without limitation,
any sub-division, consolidation or reduction of share capital) without any need
to amend the terms and conditions of this Agreement and without any further
action required.

 
 
 
-52-

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
AMENDMENTS
 
4.1
Amendments, Modifications, etc.

 
Subject to Section 4.2 hereof, this Agreement may not be amended or modified
except by an agreement in writing executed by Paid, Callco and Amalco and
approved by the holders of Exchangeable Shares in accordance with Section B12.2
of the Share Provisions.
 
4.2
Ministerial Amendments

 
Notwithstanding the provisions of Section 4.1, the parties to this Agreement may
in writing, at any time and from time to time, without the approval of the
holders of Exchangeable Shares, amend or modify this Agreement for the purposes
of:
 
 
(a)
adding to the covenants of any or all of the parties hereto for the protection
of the Non-Affiliated Holders hereunder provided that the board of directors of
each of Amalco, Paid and Callco shall be of the good faith opinion that such
additions will not be prejudicial to the rights or interests of the
Non-Affiliated Holders as a whole;

 
 
(b)
evidencing the succession of a Paid Successor and the covenants and obligations
assumed by each such Paid Successor in accordance with the provisions of
Article 3;

 
 
(c)
making such amendments or modifications not inconsistent with this Agreement, as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the board of directors of each of Paid, Callco and Amalco,
having in mind the best interests of the holders of Exchangeable Shares, it may
be expedient to make, provided that such boards of directors shall be of the
opinion that such amendments or modifications will not be prejudicial to the
rights or interests of the Non-Affiliated Holders as a whole; or

 
 
(d)
making such changes or corrections which, on the advice of counsel to Paid,
Callco or Amalco, are required for the purpose of curing or correcting any
ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error, provided that the board of directors of each of Paid, Callco and
Amalco shall be of the opinion that such changes or corrections will not be
prejudicial to the rights or interests of the Non-Affiliated Holders as a whole.

 
4.3
Meeting To Consider Amendments

 
Amalco, at the request of Paid or Callco, as the case may be, shall call a
meeting or meetings of the holders of the Exchangeable Shares for the purpose of
considering any proposed amendment or modification requiring approval pursuant
hereto. Any such meeting or meetings shall be called and held in accordance with
the by-laws of Amalco, the Share Provisions and all applicable Laws.
 
4.4
Changes in Capital of Paid and Amalco

 
At all times after the occurrence of any event contemplated pursuant to
Section 2.7 or 2.8 of the Support Agreement or otherwise, as a result of which
either Paid US Common Stock, Paid US Preferred Stock or the Exchangeable Shares
or any of the three are in any way changed, this Agreement shall forthwith be
deemed amended and modified as necessary in order that it shall apply with full
force and effect, mutatis mutandis, to all new securities into which the Paid US
Common Stock, Paid US Preferred Stock or the Exchangeable Shares or both are so
changed and the parties hereto shall execute and deliver a supplemental trust
agreement giving effect to and evidencing such necessary amendments and
modifications.
 
4.5
Execution of Supplemental Agreements

 
Notwithstanding Section 4.1, from time to time Amalco (when authorized by a
resolution of its board of directors) and Paid (when authorized by a resolution
of its board of directors) may, subject to the provisions of these presents, and
they shall, when so directed by these presents, execute and deliver by their
proper officers, trust agreements or other instruments supplemental hereto,
which thereafter shall form part hereof for any one or more of the following
purposes:
 
 
(a)
evidencing the succession of a Paid Successor and the covenants of and
obligations assumed by each such Paid’s Successor in accordance with the
provisions of Article 3;

 
 
(b)
making any additions to, deletions from or alterations of the provisions of this
Agreement or the Exchange Right or the Automatic Exchange Right which will not
be prejudicial to the interests of the Non-Affiliated Holders or are necessary
or advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to Paid, Callco, Amalco or this Agreement; and

 
 
(c)
for any other purposes not inconsistent with the provisions of this Agreement,
including to make or evidence any amendment or modification to this Agreement as
contemplated hereby, provided that the rights of the Non-Affiliated Holders will
not be prejudiced thereby.

 
 
-53-

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
TERMINATION
 
5.1
Term

 
This Agreement shall survive and continue until the earliest to occur of the
following events:
 
 
(a)
no outstanding Exchangeable Shares are held by a Non-Affiliated Holder; or

 
 
(b)
each of Paid, Callco and Amalco elects in writing to terminate the Agreement and
such termination is approved by the holders of Exchangeable Shares in accordance
with Section B12.2 of the Share Provisions.

 
ARTICLE 6
 
GENERAL
 
6.1
Severability

 
If any term or provision of this Agreement is held invalid, unenforceable or
contrary to Law, such term or provision shall be deemed to be severable from the
other terms and provisions hereof, but only to the extent necessary to bring
this Agreement within the requirements of Law, and the remainder of this
Agreement shall be given effect as if the parties had not included the severed
term herein; provided, however, that if the party that would be adversely
affected by such severance demonstrates that a material inducement to its
entering into this Agreement would be materially impaired, such party shall be
entitled to seek an adjudication that this Agreement should be terminated on
that ground.
 
6.2
Enurement

 
This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns and, subject to the terms hereof, to the benefit of the
Non-Affiliated Holders.
 
6.3
Assignment

 
No party hereto may assign this Agreement or any of its rights, interests or
obligations under this Agreement (whether by operation of Law or otherwise).
 
6.4
Notices to Parties

 
Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by registered mail or facsimile transmission (provided such transmission is
recorded as being transmitted successfully) or other electronic means of
communication addressed to the recipient as follows:
 
To Paid:
 
Paid Inc.
200 Fribey Parkway
Suite 4004
Westborough, MA
01581
Attention: Austin Lewis, IV
E-mail:                       alewis@paid.com


With a copy (which shall not constitute notice) to:
 
Mirick, O’Connell, DeMallie & Lougee, LLP
100 Front Street
Worcester, MA
01608-1477
Attention: Michael Refolo
E-mail:                       mrefolo@mirickoconnell.com
 
 
-54-

--------------------------------------------------------------------------------

 
 
To Amalco and to Callco:
 
ShipTime Canada Inc./2534841 Ontario Inc.
3350 Fairview Street, Suite 3-232
Burlington, Ontario
L7N 3L5
Attention: Allan Pratt
Email: apratt@EmergeIT.com


With a copy (which shall not constitute notice) to:
 
Aluvion Professional Corporation
365 Bay Street, Suite 800
Toronto, Ontario
M5H 2V1
Attention: Eric Apps
Email:           eric@aluvionlaw.com


or to such other address, individual or electronic communication number as may
be designated by notice given by any Party to the others in accordance herewith.
Any demand, notice or other communication given by personal delivery shall be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by registered mail, on the fifth Business Day following the
deposit thereof in the mail and, if given by electronic communication, on the
day of transmittal thereof if given during the normal business hours of the
recipient and on the Business Day during which such normal business hours next
occur if not given during such hours on any day. If the Party giving any demand,
notice or other communication knows or ought reasonably to know of any
difficulties with the postal system which might affect the delivery of mail, any
such demand, notice or other communication shall not be mailed but shall be
given by personal delivery or by electronic communication.
 
6.5
Notice to Non-Affiliated Holders

 
Any notice, request or other communication to be given to a Non-Affiliated
Holder shall be in writing and shall be valid and effective if given by mail
(postage pre-paid or by delivery) to the address of the holder recorded in the
securities register of Amalco or, in the event of the address of any such holder
not being so recorded, then at the last known address of such holder. Any such
notice, request or other communication, if given by mail, shall be deemed to
have been given and received on the fifth day following the date of mailing and,
if given by delivery, shall be deemed to have been given and received on the
date of delivery. Accidental failure or omission to give any notice, request or
other communication to one or more holders of Exchangeable Shares, or any defect
in such notice, shall not invalidate or otherwise alter or affect any action or
proceeding to be taken pursuant thereto.
 
6.6
Risk of Payments By Post

 
Whenever payments are to be made or certificates or documents are to be sent to
any holder of Exchangeable Shares by Amalco, Paid or Callco, or by such holder
of Exchangeable Shares to Amaloc, Paid or Callco, the making of such payment or
sending of such certificate or document sent through the post shall be at the
risk of Amalco, in the case of payments made or documents by Amalco, Paid or
Callco and the holder of Exchangeable Shares, in the case of payments made or
documents by such holder.
 
6.7
Counterparts

 
The parties hereto agree that this Agreement may be signed in counterparts at
different times and in different places without the parties hereto being in each
other’s presence, each of which so executed shall be deemed to be an original
and such counterparts together shall be but one and the same instrument. A copy
of this Agreement executed by any party and transmitted by facsimile or other
means of electronic communication shall be binding upon the parties in the same
manner as an original executed and delivered in person.
 
6.8
Jurisdiction

 
This Agreement shall be construed and enforced in accordance with the Laws of
the Province of Ontario and the Laws of Canada applicable therein.
 
 
-55-

--------------------------------------------------------------------------------

 
 
6.9
Third Party Beneficiaries and Attornment

 
Except for the holders of the Exchangeable Shares, there are no third party
beneficiaries under this Agreement and no person other than the parties hereto
and the holders of the Exchangeable Shares may claim any entitlement hereunder,
or exercise any right hereunder, or perform any obligation hereunder, or make
any claim in respect of this Agreement, without the prior written consent of the
parties hereto.  The holders of Exchangeable Shares, on whose behalf Amalco acts
as agent and bare trustee, shall be deemed to have acknowledged and consented to
all of the terms and provisions of this Agreement as of the time of the issuance
of the Exchangeable Shares registered in their name and the parties hereto shall
be entitled, at their option, to require any such person to execute and deliver
a counterpart copy of this Agreement at the time of delivery of the share
certificate(s) evidencing such Exchangeable Shares ratifying and confirming the
provisions of this Agreement and agreeing to be bound by them.
 
6.10
Jurisdiction and Conflict of Laws

 
Each of Paid, Callco and Amalco agrees that any action or proceeding arising out
of or relating to this Agreement or any of the transactions contemplated by this
Agreement may be instituted in the courts of Ontario, waives any objection which
it may have now or hereafter to the venue of any such action or proceeding,
irrevocably submits to the non-exclusive jurisdiction of the said courts in any
such action or proceeding, agrees to be bound by any judgement of the said
courts and not to seek, and hereby waives, any review of the merits of any such
judgement by the courts of any other jurisdiction, and Paid hereby appoints
Amalco at its registered office in the Province of Ontario as attorney for
service of process.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.
 
[Remainder of this page left intentionally blank.]
 
 
 
-56-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
 PAID INC.
 
    Per:                                                 
Name:  Austin Lewis, IV
Title: President and CEO

 
 
 

 
 2534841 ONTARIO INC.
 
   Per:                                                 
Name: Allan Pratt
Title: President

 
 
 

 
 SHIPTIME CANADA INC.
 
   Per:                                                  Name: Allan Pratt
Title: CEO

 
 
-57-

--------------------------------------------------------------------------------

 